EXHIBIT 10.1

$850,000,000

 

FIFTH AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT

dated as of June 11, 2002,

by and among

JONES APPAREL GROUP USA, INC.,

the Additional Obligors referred to herein,

the Lenders referred to herein,

SALOMON SMITH BARNEY INC.

and J.P. MORGAN SECURITIES INC.,



as Joint-Lead Arrangers

and Joint Bookrunners,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

CITIBANK, N.A.

and JPMORGAN CHASE BANK,



as Syndication Agents,

and

BANK OF AMERICA, N.A.

and FLEET NATIONAL BANK,



as Documentation Agents

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS 1  
SECTION 1.01. Definitions
 
SECTION 1.02. General.
 
SECTION 1.03. Other Definitions and Provisions.
   
1
 
1
 
15
  ARTICLE II REVOLVING CREDIT FACILITY 15  
SECTION 2.01. Revolving Credit Loans.
 
SECTION 2.02. Procedure for Advances of Revolving Credit Loans.
 
SECTION 2.03. Repayment of Revolving Credit Loans.
 
SECTION 2.04. Evidence of Debt.
 
SECTION 2.05. Permanent Reduction of the Revolving Credit Commitment.
 
SECTION 2.06. Termination of Revolving Credit Facility.
   
15
 
15
 
16
 
17
 
17
 
18
  ARTICLE III LETTER OF CREDIT FACILITY 19  
SECTION 3.01. L/C Commitment.
 
SECTION 3.02. Procedure for Issuance of Letters of Credit.
 
SECTION 3.03. Fees and Other Charges.
 
SECTION 3.04. L/C Participations.
 
SECTION 3.05. Reimbursement.
 
SECTION 3.06. Obligations Absolute.
 
SECTION 3.07 Effect of Application.
   
19
 
19
 
20
 
21
 
21
 
22
 
23
  ARTICLE IV [RESERVED]
   23 ARTICLE V GENERAL LOAN PROVISIONS 23

 
SECTION 5.01. Interest.
 
SECTION 5.02. Notice and Manner of Conversion or Continuation of Revolving
Credit Loans.
 

 
23
 
23

i

--------------------------------------------------------------------------------

 

 
SECTION 5.03. Fees.
 
SECTION 5.04. Manner of Payment.
 
SECTION 5.05. Crediting of Payments and Proceeds.
 
SECTION 5.06. Adjustments.
 
SECTION 5.07. Nature of Obligations of Lenders Regarding Extensions of Credit; 
Assumption by the Administrative Agent.
 
SECTION 5.08. Joint and Several Liability of the Credit Parties.
 
SECTION 5.09. Changed Circumstances.
 
SECTION 5.10. Indemnity.
 
SECTION 5.11. Capital Requirements.
 
SECTION 5.12. Taxes.
 


25
 
25
 
26
 
26
 
27
 
 
27
 
29
 
31
 
31
 
32 ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING 34

 
SECTION 6.01. Closing.
 
SECTION 6.02. Conditions to Closing and Initial Revolving Credit Loans and 
Letters of Credit.
 
SECTION 6.03. Conditions to All Extensions of Credit.
 

 
34
 
34
 
 
36 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES 37

 
SECTION 7.01. Representations and Warranties.
 
SECTION 7.02. Survival of Representations and Warranties, Etc.
 


37
 
41 ARTICLE VIII FINANCIAL INFORMATION AND NOTICES 42

 
SECTION 8.01. Financial Statements and Projections.
 
SECTION 8.02. Officer's Compliance Certificate.
 
SECTION 8.03. Accountants' Certificate.
 
SECTION 8.04. Other Reports.
 
SECTION 8.05. Notice of Litigation and Other Matters.
 
SECTION 8.06. Accuracy of Information.
 

 
42
 
43
 
43
 
43
 
43
 
44 ARTICLE IX AFFIRMATIVE COVENANTS 44

 ii

--------------------------------------------------------------------------------

SECTION 9.01. Preservation of Corporate Existence and Related Matters.
 
SECTION 9.02. Maintenance of Property.
 
SECTION 9.03. Insurance.
 
SECTION 9.04. Accounting Methods and Financial Records.
 
SECTION 9.05. Payment and Performance of Obligations.
 
SECTION 9.06. Compliance With Laws and Approvals.
 
SECTION 9.07. Environmental Laws.
 
SECTION 9.08. Compliance with ERISA.
 
SECTION 9.09. Conduct of Business.
 
SECTION 9.10. Visits and Inspections.

SECTION 9.11. Use of Proceeds.
 

44
 
44
 
44
 
44
 
44
 
45
 
45
 
45
 
45
 
46
 
46 ARTICLE X FINANCIAL COVENANTS 46

 
SECTION 10.01. Interest Coverage Ratio.
 
SECTION 10.02. Minimum Net Worth.
 

 
46
 
46 ARTICLE XI NEGATIVE COVENANTS 46

 
SECTION 11.01. Limitations on Debt and Guaranty Obligations.
 
SECTION 11.02. [Reserved].
 
SECTION 11.03. Limitations on Liens.
 
SECTION 11.04. Limitations on Loans, Advances, Investments and Acquisitions.
 
SECTION 11.05. Limitations on Mergers and Liquidation.
 
SECTION 11.06. Limitations on Sale or Transfer of Assets.
 
SECTION 11.07. Limitations on Dividends and Distributions.
 
SECTION 11.08. Transactions with Affiliates.
 
SECTION 11.09. Changes in Fiscal Year End.
 
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt.
 

 
46
 
48
 
48
 
50
 
50
 
51
 
51
 
52
 
52
 
52 ARTICLE XII DEFAULT AND REMEDIES 52

iii

--------------------------------------------------------------------------------

 
SECTION 12.01. Events of Default.
 
SECTION 12.02. Remedies.
 
SECTION 12.03. Rights and Remedies Cumulative; Non-Waiver; Etc.
 

 
52
 
54
 
55 ARTICLE XIII THE ADMINISTRATIVE AGENT 55

 
SECTION 13.01. Appointment.
 
SECTION 13.02. Delegation of Duties.
 
SECTION 13.03. Exculpatory Provisions.
 
SECTION 13.04. Reliance by the Administrative Agent.
 
SECTION 13.05. Notice of Default.
 
SECTION 13.06. Non-Reliance on the Administrative Agent and Other Lenders.
 
SECTION 13.07. Indemnification.
 
SECTION 13.08. The Administrative Agent in Its Individual Capacity.
 
SECTION 13.09. Resignation of the Administrative Agent; Successor Administrative
Agent.
 
SECTION 13.10. Syndication and Documentation Agents.
 

 
55
 
56
 
56
 
56
 
57
 
57
 
57
 
58
 
58
 
58 ARTICLE XIV MISCELLANEOUS  58

 
SECTION 14.01. Notices.
 
SECTION 14.02. Expenses; Indemnity.
 
SECTION 14.03. Set-off.
 
SECTION 14.04. Governing Law.
 
SECTION 14.05. Consent to Jurisdiction.
 
SECTION 14.06. Waiver of Jury Trial.
 
SECTION 14.07. Reversal of Payments.
 
SECTION 14.08. Injunctive Relief; Punitive Damages.
 
SECTION 14.09. Accounting Matters.
 
SECTION 14.10. Successors and Assigns; Participations.

SECTION 14.11. Amendments, Waivers and Consents.
 

 
58
 
60
 
60
 
60
 
60
 
61
 
61
 
61
 
61
 
62
 
65

iv

--------------------------------------------------------------------------------

SECTION 14.12. Performance of Duties.
 
SECTION 14.13. All Powers Coupled with Interest.
 
SECTION 14.14. Survival of Indemnities.
 
SECTION 14.15. Titles and Captions.
 
SECTION 14.16. Severability of Provisions.
 
SECTION 14.17. Counterparts.
 
SECTION 14.18. Term of Agreement.
 
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants.
 

67
 
67
 
67
 
67
 
67
 
67
 
67
 
67



Exhibits

Exhibit A - Form of Revolving Credit Note

Exhibit B - Form of Notice of Revolving Credit Borrowing

Exhibit C - Form of Notice of Account Designation

Exhibit D - Form of Notice of Prepayment

Exhibit E - Form of Notice of Conversion/Continuation

Exhibit F - Form of Officer's Compliance Certificate

Exhibit G - Form of Assignment and Acceptance

Schedules

Schedule 1.1(a) - Lenders and Revolving Credit Commitments

Schedule 1.1(b) - Outstanding Letters of Credit

Schedule 7.1(b) - Subsidiaries and Capitalization

Schedule 7.1(p) - Debt and Guaranty Obligations

Schedule 7.1(q) - Litigation

Schedule 11.3 - Existing Liens

Schedule 11.4 - Existing Loans, Advances and Investments

v

--------------------------------------------------------------------------------

    FIFTH AMENDED AND RESTATED 364-DAY CREDIT AGREEMENT, dated as of the 11th
day of June, 2002, by and among JONES APPAREL GROUP USA, INC., a Pennsylvania
corporation, the Additional Obligors (as defined below), the Lenders who are or
may become a party to this Agreement, SALOMON SMITH BARNEY INC., and J.P. MORGAN
SECURITIES INC., as Joint-Lead Arrangers and Joint Bookrunners, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders, CITIBANK, N.A.
and JPMORGAN CHASE BANK, as Syndication Agents, and BANK OF AMERICA, N.A and
FLEET NATIONAL BANK, as Documentation Agents.

    STATEMENT OF PURPOSE

    The Borrower (as defined below) has requested and the Lenders have agreed to
amend and restate the Prior Credit Agreement (as defined below) as set forth
herein to amend and restate, and as of the Closing Date replace, on
substantially the same terms, the Obligations provided for in the Prior Credit
Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

ARTICLE I DEFINITIONS

SECTION 1.01. Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:

> >     "Additional Debt Securities" shall have the meaning set forth in Section
> > 11.1(f).
> > 
> >     "Additional Obligors" means, the collective reference to Jones Apparel
> > Group, Jones Apparel Group Holdings and Nine West Group in their capacities
> > as co-obligors under this Agreement.
> > 
> >     "Administrative Agent" means Wachovia in its capacity as Administrative
> > Agent hereunder, and any successor thereto appointed pursuant to Section
> > 13.9.
> > 
> >     "Administrative Agent's Office" means the office of the Administrative
> > Agent specified in or determined in accordance with the provisions of
> > Section 14.1(c).
> > 
> >     "Affiliate" means, with respect to any Person, any other Person (other
> > than a Subsidiary) which directly or indirectly through one or more
> > intermediaries, controls, or is controlled by, or is under common control
> > with, such first Person or any of its Subsidiaries. The term "control" means
> > the possession, directly or indirectly, of any power to direct or cause the
> > direction of the management and policies of a Person, whether through
> > ownership of voting securities, by contract or otherwise.
> > 
> >     "Agreement" means this Fifth Amended and Restated 364-Day Credit
> > Agreement, as amended, restated, supplemented or otherwise modified.
> > 
> >     "Alternative Currency" means (i) Pounds Sterling, (ii) the euro or (iii)
> > any other lawful currency (other than Dollars) acceptable to the Issuing
> > Lenders which, in the case of this clause (iii), is freely transferable and
> > convertible into Dollars in the United States 

--------------------------------------------------------------------------------

> > currency market and is freely available to all Issuing Lenders in the London
> > interbank deposit market.
> > 
> >     "Alternative Currency L/C Commitment" means the lesser of (a) One
> > Hundred Million Dollars ($100,000,000) and (b) the L/C Commitment.
> > 
> >     "Applicable Law" means all applicable provisions of constitutions, laws,
> > statutes, ordinances, rules, treaties, regulations, permits, licenses,
> > approvals, interpretations and orders of courts or Governmental Authorities
> > and all orders and decrees of all courts and arbitrators.
> > 
> >     "Applicable Margin" means, for purposes of calculating (a) the Base Rate
> > and LIBOR Rate for purposes of Section 5.1(a), (b) the L/C Fee for purposes
> > of Section 3.3(a) or (c) the Facility Fee for purposes of Section 5.3(a),
> > the corresponding rate set forth below for the applicable rating of the
> > senior, unsecured, long-term debt of the Credit Parties, on a collective
> > basis (the "Debt Rating") publicly announced by Standard & Poor's Ratings
> > Group, a division of The McGraw-Hill Companies ("S&P") and Moody's Investors
> > Service, Inc. ("Moodys") as follows:

     

Applicable Margin Per Annum

Level

S&P Rating

Moodys Rating

LIBOR Rate

Base Rate

Trade L/C Fee

Standby L/C Fee

Facility Fee

I

>=A-

>=A3

0.350%

0.000%

0.150%

0.350%

0.100%

II

>=BBB+

>=Baa1

0.500%

0.000%

0.200%

0.500%

0.125%

III

>=BBB

>=Baa2

0.600%

0.000%

0.225%

0.600%

0.150%

IV

>=BBB-

>=Baa3

0.800%

0.000%

0.300%

0.800%

0.200%

V

<=BB+

<=Ba1

1.125%

0.000%

0.350%

1.125%

0.250%

> > provided, that if both Moodys and S&P shall not have in effect a Debt Rating
> > (other than by reason of the circumstances referred to in the last sentence
> > of this definition), then such Debt Rating shall be deemed to be Level V. In
> > the event that the corresponding Debt Ratings publicly announced by S&P and
> > Moodys listed above differ by (a) one pricing level, the Applicable Margin
> > shall be based on the higher of the two ratings, and (b) two or more pricing
> > levels, the Applicable Margin shall be based on the rating one rating below
> > the higher of the two ratings. Any change in the Applicable Margin shall be
> > effective as of the Business Day on which the applicable rating is announced
> > or is publicly available. If the rating system of S&P and Moodys shall
> > change, or if both of such rating agencies shall cease to be in the business
> > of rating corporate debt obligations, the Borrower and the Lenders shall
> > negotiate in good faith to amend this definition to reflect such changed
> > rating system or the unavailability of ratings from such rating agencies
> > and, pending the effectiveness of any such amendment, the Applicable Margin
> > shall be determined by reference to the rating most recently in effect prior
> > to such change or cessation.

2

--------------------------------------------------------------------------------

> >     "Application" means an application, in the form specified by any Issuing
> > Lender from time to time, requesting such Issuing Lender to issue a Letter
> > of Credit.
> > 
> >     "Assignment and Acceptance" shall have the meaning assigned thereto in
> > Section 14.10.
> > 
> >     "Base Rate" means, at any time, the higher of (a) the Prime Rate and (b)
> > the sum of (i) the Federal Funds Rate plus (ii) 1/2 of 1%; each change in
> > the Base Rate shall take effect simultaneously with the corresponding change
> > or changes in the Prime Rate or the Federal Funds Rate.
> > 
> >     "Base Rate Loan" means any Revolving Credit Loan bearing interest at a
> > rate based upon the Base Rate as provided in Section 5.1(a).
> > 
> >     "Borrower" means Jones Apparel Group USA, Inc.
> > 
> >     "Business Day" means (a) any day other than a Saturday, Sunday or legal
> > holiday on which banks in Charlotte, North Carolina, Philadelphia,
> > Pennsylvania and New York, New York, are not authorized or required by law
> > to remain closed for the conduct of their commercial banking business, (b)
> > with respect to all notices and determinations in connection with, and
> > payments of principal and interest on, any LIBOR Rate Loan, the term
> > "Business Day" shall also exclude any day on which banks are not open for
> > trading in Dollar deposits in the London interbank market, and (c) with
> > respect to all notices and determinations in connection with, and payment of
> > principal and interest on, any L/C Obligation denominated in an Alternative
> > Currency; the term "Business Day" shall also exclude any day on which banks
> > in London do not provide quotations for deposits denominated in such
> > Alternative Currency.
> > 
> >     "Capital Lease" means, with respect to the Credit Parties and their
> > Subsidiaries, any lease of any property that should, in accordance with
> > GAAP, be classified and accounted for as a capital lease on a Consolidated
> > balance sheet of the Credit Parties and their Subsidiaries.
> > 
> >     "Change in Control" shall have the meaning assigned thereto in Section
> > 12.1(h).
> > 
> >     "Closing Date" means the date of this Agreement or such later Business
> > Day upon which each condition described in Section 6.2 shall be satisfied or
> > waived in all respects.
> > 
> >     "Code" means the Internal Revenue Code of 1986, and the rules and
> > regulations thereunder, each as amended, supplemented or otherwise modified
> > from time to time.
> > 
> >     "Consolidated" means, when used with reference to financial statements
> > or financial statement items of the Credit Parties and their Subsidiaries,
> > such statements or items on a consolidated basis in accordance with
> > applicable principles of consolidation under GAAP.
> > 
> >     "Correspondent" means any financial institution designated by an Issuing
> > Lender to act as such Issuing Lender's correspondent hereunder with respect
> > to the distribution and payment of Letters of Credit denominated in an
> > Alternative Currency.

3

--------------------------------------------------------------------------------

> >     "Credit Facility" means the collective reference to the Revolving Credit
> > Facility and the L/C Facility.
> > 
> >     "Credit Parties" means each of the Additional Obligors and the Borrower.
> > 
> >     "Debt" means, with respect to the Credit Parties and their Subsidiaries
> > at any date and without duplication, the sum of the following calculated in
> > accordance with GAAP: (a) all liabilities, obligations and indebtedness, in
> > each case for borrowed money including but not limited to obligations
> > evidenced by bonds, debentures, notes or other similar instruments of any
> > such Person, (b) all obligations to pay the deferred purchase price of
> > property or services of any such Person, except trade payables arising in
> > the ordinary course of business, (c) all obligations of any such Person as
> > lessee under Capital Leases, (d) all Debt of any other Person secured by a
> > Lien on any asset of any such Person, (e) all Guaranty Obligations of any
> > such Person, (f) all obligations, contingent or otherwise, of any such
> > Person relative to the amount of drawn letters of credit not reimbursed as
> > required by the terms thereof, including without limitation any
> > Reimbursement Obligation not reimbursed as required by the terms hereof, and
> > banker's acceptances issued for the account of any such Person, and (g) all
> > net obligations incurred by any such Person pursuant to Hedging Agreements.
> > 
> >     "Default" means any of the events specified in Section 12.1 which with
> > the passage of time, the giving of notice or any other condition, would
> > constitute an Event of Default.
> > 
> >     "Dollar Amount" shall mean (a) with regard to any Obligation denominated
> > in Dollars, the amount thereof and (b) with regard to any Obligation
> > denominated in an Alternative Currency, the amount of Dollars which is
> > equivalent to the sum of (i) the amount so expressed in an Alternative
> > Currency at the applicable-quoted spot rate on the appropriate page of the
> > Reuter's Screen as determined by the Administrative Agent at the relevant
> > time; plus (ii) any amounts owed by the Borrower pursuant to Section 3.5(b).
> > 
> >     "Dollars" or "$" means, unless otherwise qualified, dollars in lawful
> > currency of the United States.
> > 
> >     "EBITDAR" means, with respect to the Credit Parties and their
> > Subsidiaries on a Consolidated basis for any period, the sum of (a) Net
> > Income for such period, plus (b) the sum of the following to the extent
> > deducted in the determination of Net Income: (i) income and franchise taxes,
> > (ii) Interest Expense, (iii) amortization, depreciation, extraordinary
> > non-cash losses and any other non-cash charges (including amortization or
> > write-off of goodwill, transaction expenses, covenants not to compete and
> > other intangible assets, and non-cash charges resulting from purchase
> > accounting related to the Nine West Acquisition) and (iv) Rental Expense
> > less (c) any items of extraordinary gain which were included in determining
> > Net Income.
> > 
> >     "Eligible Assignee" means, with respect to any assignment of the rights,
> > interest and obligations of a Lender hereunder, a Person that is at the time
> > of such assignment (a) a commercial bank organized under the laws of the
> > United States or any state thereof, having combined capital and surplus in
> > excess of $500,000,000, (b) a commercial bank organized under the laws of
> > any other country that is a member of the Organization of Economic
> > Cooperation and Development, or a political subdivision of any such country,
> > having combined capital and surplus in excess of $500,000,000, (c) a finance
> > company,

4

--------------------------------------------------------------------------------

> > insurance company or other financial institution which in the ordinary
> > course of business extends credit of the type extended hereunder and that
> > has total assets in excess of $1,000,000,000, (d) already a Lender hereunder
> > (whether as an original party to this Agreement or as the assignee of
> > another Lender) or an Affiliate of a Lender hereunder, (e) the successor
> > (whether by transfer of assets, merger or otherwise) to all or substantially
> > all of the commercial lending business of the assigning Lender, (f) any SPC
> > solely to the extent permitted by Section 14.10(h), or (g) any other Person
> > that has been approved in writing as an Eligible Assignee by the Borrower
> > and the Administrative Agent.
> > 
> >     "Employee Benefit Plan" means any employee benefit plan within the
> > meaning of Section 3(3) of ERISA which (a) is maintained for employees of
> > the Borrower or any ERISA Affiliate or (b) has at any time within the
> > preceding six (6) years been maintained for the employees of the Borrower or
> > any current or former ERISA Affiliate.
> > 
> >     "EMU" mean economic and monetary union as contemplated in the Treaty on
> > European Union.
> > 
> >     "Environmental Laws" means any and all federal, state and local laws,
> > statutes, ordinances, rules, regulations, permits, licenses, approvals,
> > binding interpretations and orders of courts or Governmental Authorities,
> > relating to the protection of human health or the environment, including,
> > but not limited to, requirements pertaining to the manufacture, processing,
> > distribution, use, treatment, storage, disposal, transportation, handling,
> > reporting, licensing, permitting, investigation or remediation of Hazardous
> > Materials.
> > 
> >     "ERISA" means the Employee Retirement Income Security Act of 1974, and
> > the rules and regulations thereunder, each as amended, supplemented or
> > otherwise modified from time to time.
> > 
> >     "ERISA Affiliate" means any Person who together with the Borrower is
> > treated as a single employer within the meaning of Section 414(b), (c), (m)
> > or (o) of the Code or Section 4001(b) of ERISA.
> > 
> >     "euro" means the lawful currency of the European Union as constituted by
> > the Treaty of Rome which established the European Community, as such treaty
> > may be amended from time to time and as referred to in the EMU legislation.
> > 
> >     "Eurodollar Reserve Percentage" means, for any day, the percentage
> > (expressed as a decimal and rounded upwards, if necessary, to the next
> > higher 1/100th of 1%) which is in effect for such day as prescribed by the
> > Federal Reserve Board (or any successor) for determining the maximum reserve
> > requirement (including without limitation any basic, supplemental or
> > emergency reserves) in respect of eurocurrency liabilities or any similar
> > category of liabilities for a member bank of the Federal Reserve System in
> > New York City.
> > 
> >     "Event of Default" means any of the events specified in Section 12.1,
> > provided that any requirement for passage of time, giving of notice, or any
> > other condition, has been satisfied.

5

--------------------------------------------------------------------------------

> >     "Existing Debt Securities" means the 7.50% Senior Notes due 2004, the
> > 7.875% Senior Notes due 2006 and the Zero Coupon Convertible Senior Notes
> > due 2021 of Jones Apparel Group.
> > 
> >     "Existing Loans" shall have the meaning assigned thereto in Section
> > 6.2(f).
> > 
> >     "Extensions of Credit" means, as to any Lender at any time, (a) an
> > amount equal to the sum of (i) the aggregate principal amount of all
> > Revolving Credit Loans made by such Lender then outstanding, and (ii) such
> > Lender's Revolving Credit Commitment Percentage of the L/C Obligations then
> > outstanding, or (b) the making of any loan or participation in any Letter of
> > Credit by such Lender, as the context requires.
> > 
> >     "Facility Fee" shall have the meaning assigned thereto in Section
> > 5.3(a).
> > 
> >     "FDIC" means the Federal Deposit Insurance Corporation, or any successor
> > thereto.
> > 
> >     "Federal Funds Rate" means, the rate per annum (rounded upwards, if
> > necessary, to the next higher 1/100th of 1%) representing the daily
> > effective federal funds rate as quoted by the Administrative Agent and
> > confirmed in Federal Reserve Board Statistical Release H.15 (519) or any
> > successor or substitute publication selected by the Administrative Agent.
> > If, for any reason, such rate is not available, then "Federal Funds Rate"
> > shall mean a daily rate which is determined, in the opinion of the
> > Administrative Agent, to be the rate at which federal funds are being
> > offered for sale in the national federal funds market at 9:00 a.m.
> > (Charlotte time). Rates for weekends or holidays shall be the same as the
> > rate for the most immediate preceding Business Day.
> > 
> >     "Fiscal Year" means the fiscal year of the Credit Parties and their
> > Subsidiaries ending on December 31.
> > 
> >     "Five-Year Credit Agreement" means the Five-Year Credit Agreement dated
> > as of June 15, 1999 by and among the Borrower, the Additional Obligors, the
> > Administrative Agent and the financial institutions party thereto, as
> > amended, restated, supplemented or otherwise modified from time to time.
> > 
> >     "Five-Year Credit Agreement Obligations" means the obligations of the
> > Borrower and the Additional Obligors under the Five-Year Credit Agreement.
> > 
> >     "Foreign Lender" means any Lender that is organized under the laws of a
> > jurisdiction other than that in which the Borrower is located. For purposes
> > of this definition, the United States of America, each state thereof and the
> > District of Columbia shall be deemed to constitute a single jurisdiction.
> > 
> >     "GAAP" means generally accepted accounting principles, as recognized by
> > the American Institute of Certified Public Accountants and the Financial
> > Accounting Standards Board, consistently applied and maintained on a
> > consistent basis for the Credit Parties and their Subsidiaries throughout
> > the period indicated.
> > 
> >     "Governmental Approvals" means all authorizations, consents, approvals,
> > licenses and exemptions of, registrations and filings with, and reports to,
> > all Governmental Authorities.

6

--------------------------------------------------------------------------------

> >     "Governmental Authority" means any nation, province, state or political
> > subdivision thereof, and any government or any Person exercising executive,
> > legislative, regulatory or administrative functions of or pertaining to
> > government, and any corporation or other entity owned or controlled, through
> > stock or capital ownership or otherwise, by any of the foregoing.
> > 
> >     "Granting Lender" shall have the meaning assigned thereto in Section
> > 14.10(h).
> > 
> >     "Guaranty Obligation" means, with respect to the Credit Parties and
> > their Subsidiaries, without duplication, any obligation, contingent or
> > otherwise, of any such Person pursuant to which such Person has directly or
> > indirectly guaranteed any Debt or other obligation of any other Person and,
> > without limiting the generality of the foregoing, any obligation, direct or
> > indirect, contingent or otherwise, of any such Person (a) to purchase or pay
> > (or advance or supply funds for the purchase or payment of) such Debt or
> > other obligation (whether arising by virtue of partnership arrangements, by
> > agreement to keep well, to purchase assets, goods, securities or services,
> > to take-or-pay, or to maintain financial statement condition or otherwise)
> > or (b) entered into for the purpose of assuring in any other manner the
> > obligee of such Debt or other obligation of the payment thereof or to
> > protect such obligee against loss in respect thereof (in whole or in part);
> > provided, that the term Guaranty Obligation shall not include (i)
> > endorsements for collection or deposit in the ordinary course of business or
> > (ii) a contractual commitment by one Person to invest in another Person for
> > so long as such investment is expected to constitute a permitted investment
> > under Section 11.4.
> > 
> >     "Hazardous Materials" means any substances or materials (a) which are or
> > become defined as hazardous wastes, hazardous substances, pollutants,
> > contaminants, chemical substances or mixtures or toxic substances under any
> > Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
> > infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to
> > human health or the environment and are or become regulated by any
> > Governmental Authority, (c) the presence of which require investigation or
> > remediation under any Environmental Law, (d) the discharge or emission or
> > release of which requires a permit or license under any Applicable Law or
> > other Governmental Approval, or (e) which contain, without limitation,
> > asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
> > petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
> > nuclear fuel, natural gas or synthetic gas.
> > 
> >     "Hedging Agreement" means any agreement with respect to an interest rate
> > swap, collar, cap, floor or forward rate agreement or other agreement
> > regarding the hedging of interest rate risk exposure executed in connection
> > with hedging the interest rate exposure of any Credit Party, and any
> > confirming letter executed pursuant to such hedging agreement, all as
> > amended, restated or otherwise modified from time to time.
> > 
> >     "Interest Coverage Ratio" shall have the meaning assigned thereto in
> > Section 10.1.
> > 
> >     "Interest Expense" means, for any period, total interest expense
> > (including, without limitation, interest expense attributable to Capital
> > Leases) determined on a consolidated basis, without duplication, for the
> > Credit Parties and their Subsidiaries in accordance with GAAP.
> > 
> >     "Interest Period" shall have the meaning assigned thereto in Section
> > 5.1(b).

7

--------------------------------------------------------------------------------

> >     "ISP 98" means the International Standby Practices (1998 Revision,
> > effective January 1, 1999), International Chamber of Commerce Publication
> > No. 590.
> > 
> >     "Issuing Lender" means (a) Wachovia and JPMorgan Chase Bank, each in its
> > capacity as issuer of any Letter of Credit, and any other Lender mutually
> > acceptable and on terms satisfactory to the Borrower and the Administrative
> > Agent and (b) with regard to any Letter of Credit denominated in an
> > Alternative Currency the Correspondent of any entity identified in clause
> > (a); and Issuing Lenders means all such Lenders.
> > 
> >     "Jones Apparel Group" means Jones Apparel Group, Inc., a Pennsylvania
> > corporation.
> > 
> >     "Jones Apparel Group Holdings" means Jones Apparel Group Holdings, Inc.,
> > a Delaware corporation.
> > 
> >     "L/C Commitment" means Eight Hundred Fifty Million Dollars
> > ($850,000,000).
> > 
> >     "L/C Facility" means the letter of credit facility established pursuant
> > to Article III hereof.
> > 
> >     "L/C Fee" shall have the meaning assigned thereto in Section 3.3(a).
> > 
> >     "L/C Obligations" means at any time, an amount equal to the sum of (a)
> > the aggregate undrawn and unexpired amount of the then outstanding Letters
> > of Credit and (b) the aggregate amount of drawings under Letters of Credit
> > which have not then been reimbursed pursuant to Section 3.5; provided that
> > the amount of L/C Obligations shall be deemed to be reduced on any day by
> > the amount on deposit in a cash collateral account on such day after giving
> > effect to cash collateral funded by the Borrower or by the proceeds of Base
> > Rate Loans in accordance with Section 2.6.
> > 
> >     "L/C Participants" means the collective reference to all the Lenders
> > having a Revolving Credit Commitment other than the applicable Issuing
> > Lender.
> > 
> >     "Lender" means each Person executing this Agreement as a Lender set
> > forth on the signature pages hereto and each Person that hereafter becomes a
> > party to this Agreement as a Lender pursuant to Section 14.10 other than any
> > party hereto that ceases to be a party hereto pursuant to any Assignment and
> > Acceptance.
> > 
> >     "Lending Group Members" means the collective reference to (a) the
> > Lenders party to this Agreement and (b) the lenders party to the Five Year
> > Credit Agreement.
> > 
> >     "Lending Office" means, with respect to any Lender, the office of such
> > Lender maintaining such Lender's Revolving Credit Commitment Percentage of
> > the Revolving Credit Loans.
> > 
> >     "Letters of Credit" shall have the meaning assigned thereto in Section
> > 3.1.
> > 
> >     "LIBOR" means the rate of interest per annum determined on the basis of
> > the rate for deposits in Dollars in minimum amounts of at least $5,000,000
> > for a period equal to the applicable Interest Period which appears on the
> > Dow Jones Market Screen 3750 (or on any successor or substitute page of such
> > service, or any successor to or substitute for

8

--------------------------------------------------------------------------------

> > such service, providing rate quotations comparable to those currently
> > provided on such page of such service, as determined by the Administrative
> > Agent from time to time for purposes of providing quotations of interest
> > rates applicable to dollar deposits in the London interbank market) at
> > approximately 11:00 a.m. (London time) two (2) Business Days prior to the
> > first day of the applicable Interest Period (rounded upward, if necessary,
> > to the nearest one hundredth of one percent (1/100%)). If, for any reason,
> > such rate does not appear on Dow Jones Market Screen 3750, then "LIBOR"
> > shall be determined by the Administrative Agent to be the arithmetic average
> > (rounded upward, if necessary, to the nearest one-hundredth of one percent
> > (1/100%)) of the rate per annum at which deposits in Dollars would be
> > offered by the Reference Group in the London interbank market to the
> > Administrative Agent as of approximately 11:00 a.m. (London time) two (2)
> > Business Days prior to the first day of the applicable Interest Period for a
> > period equal to such Interest Period and in an amount substantially equal to
> > the amount of the applicable Revolving Credit Loan.
> > 
> > "LIBOR Rate" means a rate per annum (rounded upwards, if necessary, to the
> > next higher 1/100th of 1%) determined by the Administrative Agent pursuant
> > to the following formula:

 

LIBOR RATE

=

LIBOR

1.00 - Eurodollar Reserve Percentage

> >     "LIBOR Rate Loan" means any Revolving Credit Loan bearing interest at a
> > rate based upon the LIBOR Rate as provided in Section 5.1(a).
> > 
> >     "Lien" means, with respect to any asset, any mortgage, lien, pledge,
> > charge, security interest or encumbrance of any kind in respect of such
> > asset. For the purposes of this Agreement, a Person shall be deemed to own
> > subject to a Lien any asset which it has acquired or holds subject to the
> > interest of a vendor or lessor under any conditional sale agreement, Capital
> > Lease or other title retention agreement relating to such asset.
> > 
> >     "Loan Documents" means, collectively, this Agreement, the Revolving
> > Credit Notes, the Applications and each other document, instrument and
> > agreement executed and delivered by any Credit Party, its Subsidiaries or
> > their counsel in connection with this Agreement or otherwise referred to
> > herein or contemplated hereby, all as may be amended, restated or otherwise
> > modified.
> > 
> >     "Material Adverse Effect" means, with respect to the Credit Parties or
> > any of their Subsidiaries, a material adverse effect on the business,
> > assets, operations or financial condition of the Credit Parties and their
> > Subsidiaries taken as a whole or the ability of any such Person to perform
> > its obligations under the Loan Documents, in each case to which it is a
> > party.
> > 
> >     "Multiemployer Plan" means a "multiemployer plan" as defined in Section
> > 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making
> > (or has made), or is accruing (or has accrued) an obligation to make,
> > contributions either presently or within the preceding six years.
> > 
> >     "Net Income" means, with respect to the Credit Parties and their
> > Subsidiaries for any period, the Consolidated net income (or loss) of the
> > Credit Parties and their Subsidiaries for such period determined in
> > accordance with GAAP; provided, that there 

9

--------------------------------------------------------------------------------

> > shall be excluded from net income (or loss), the income (or loss) of any
> > Person (other than a Subsidiary of such Person) in which such Person has an
> > ownership interest unless received by such Person in a cash distribution.
> > 
> >     "Net Worth" means, with respect to the Credit Parties and their
> > Subsidiaries, as of any date, the total shareholders' equity that would
> > appear on a Consolidated balance sheet of the Credit Parties and their
> > Subsidiaries prepared as of such date in accordance with GAAP.
> > 
> >     "Nine West Acquisition" means the acquisition of all of the outstanding
> > stock of the predecessor company to Nine West Group one of the Credit
> > Parties.
> > 
> >     "Nine West Group" means Nine West Group Inc., a Delaware corporation.
> > 
> >     "Non-Consenting Lenders" shall have the meaning assigned thereto in
> > Section 2.6.
> > 
> >     "Notice of Account Designation" shall have the meaning assigned thereto
> > in Section 2.2(b).
> > 
> >     "Notice of Conversion/Continuation" shall have the meaning assigned
> > thereto in Section 5.2.
> > 
> >     "Notice of Prepayment" shall have the meaning assigned thereto in
> > Section 2.3(c).
> > 
> >     "Notice of Revolving Credit Borrowing" shall have the meaning assigned
> > thereto in Section 2.2(a).
> > 
> >     "Obligations" means, in each case, whether now in existence or hereafter
> > arising: (a) the principal of and interest on (including interest accruing
> > after the filing of any bankruptcy or similar petition) the Revolving Credit
> > Loans, (b) the L/C Obligations, (c) all payment and other obligations owing
> > by the Credit Parties to any Lender or Affiliate of a Lender or the
> > Administrative Agent under any Hedging Agreement with any Lender or
> > Affiliate of a Lender (which such Hedging Agreement is permitted hereunder),
> > and (d) all other fees and commissions (including attorney's fees), charges,
> > indebtedness, loans, liabilities, financial accommodations, obligations,
> > covenants and duties owing by the Credit Parties to the Lenders or the
> > Administrative Agent, of every kind, nature and description, direct or
> > indirect, absolute or contingent, due or to become due, contractual or
> > tortious, liquidated or unliquidated, and whether or not evidenced by any
> > note, in each case under or in respect of this Agreement, any Revolving
> > Credit Note, any Letter of Credit or any of the other Loan Documents.
> > 
> >     "Officer's Compliance Certificate" shall have the meaning assigned
> > thereto in Section 8.2.
> > 
> >     "Operating Lease" shall mean, as to any Person, as determined in
> > accordance with GAAP, any lease of property (whether real, personal or
> > mixed) by such Person as lessee which is not a Capital Lease.
> > 
> >     "Other Taxes" shall have the meaning assigned thereto in Section
> > 5.12(b).

10

--------------------------------------------------------------------------------

> >     "Outstanding Letters of Credit" means each letter of credit described on
> > Schedule 1.1(b) and outstanding as of the Closing Date.
> > 
> >     "PBGC" means the Pension Benefit Guaranty Corporation referred to and
> > defined in ERISA or any successor agency.
> > 
> >     "Pension Plan" means any Employee Benefit Plan, other than a
> > Multiemployer Plan, which is subject to the provisions of Title IV of ERISA
> > or Section 412 of the Code.
> > 
> >     "Permitted Investment Policy" of the Credit Parties means the investment
> > policy of the Credit Parties as in effect on the date of this Agreement and,
> > in addition, a policy designed to earn a profit on changes in interest rates
> > by means of entering into transactions pursuant to which Nine West Group
> > will borrow U.S. treasury bonds pursuant to a secured lending agreement,
> > sell such U.S. treasury bonds short at fair value and pledge the proceeds of
> > such short sales (or investments made with such proceeds) to the lender of
> > such treasury bonds, provided that (a) the aggregate principal amount of
> > such treasury bonds sold short on any date of determination does not exceed
> > an amount equal to 25% of Consolidated Net Worth, (b) such short trades
> > shall be no more than nine months in maturity and (c) the long-term senior
> > unsecured credit ratings of the lender of such treasury bonds shall not be
> > less than A/A2.
> > 
> >     "Permitted Lines of Business" shall have the meaning assigned thereto in
> > Section 9.9.
> > 
> >     "Person" means an individual, corporation, limited liability company,
> > partnership, association, trust, business trust, joint venture, joint stock
> > company, pool, syndicate, sole proprietorship, unincorporated organization,
> > Governmental Authority or any other form of entity or group thereof.
> > 
> >     "Pounds Sterling" means, unless otherwise qualified, pounds sterling in
> > lawful currency of the United Kingdom.
> > 
> >     "Prime Rate" means, at any time, the rate of interest per annum publicly
> > announced from time to time by Wachovia as its prime rate in effect at its
> > principal office in Charlotte, North Carolina. Each change in the Prime Rate
> > shall be effective as of the opening of business on the day such change in
> > the Prime Rate occurs. The parties hereto acknowledge that the rate
> > announced publicly by Wachovia as its Prime Rate is an index or base rate
> > and shall not necessarily be its lowest or best rate charged to its
> > customers or other banks.
> > 
> >     "Prior Credit Agreement" means the Fourth Amended and Restated 364-Day
> > Credit Agreement dated as of June 12, 2001, by and among the Borrower, the
> > Prior Lenders and First Union National Bank, as administrative agent.
> > 
> >     "Prior Lenders" means, collectively, the lenders party to the Prior
> > Credit Agreement.
> > 
> >     "Reference Group" shall mean the Lenders party to this Agreement on the
> > Closing Date.
> > 
> >     "Register" shall have the meaning assigned thereto in Section 2.4(a).

11

--------------------------------------------------------------------------------

> >     "Reimbursement Obligation" means the obligation of the Borrower to
> > reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn
> > under Letters of Credit.
> > 
> >     "Rental Expense" means, all obligations of the Credit Parties or any of
> > their Subsidiaries for payments under Operating Leases.
> > 
> >     "Required Agreement Lenders" means, at any date, any combination of
> > Lenders whose Revolving Credit Commitment Percentage equals at least
> > fifty-one percent (51%) of the Revolving Credit Commitment or if the
> > Revolving Credit Commitment has been terminated, any combination of Lenders
> > who collectively hold at least fifty-one percent (51%) of the aggregate
> > unpaid principal amount of the Extensions of Credit.
> > 
> >     "Required Lenders" means, at any date, any combination of Lending Group
> > Members whose Total Committed Percentage equals at least fifty-one percent
> > (51%) of the Total Committed Amount.
> > 
> >     "Responsible Officer" means any of the following: the chairman,
> > president, chief executive officer, chief financial officer or vice
> > president and corporate controller of the Borrower or Jones Apparel Group or
> > any other officer of the Borrower or Jones Apparel Group reasonably
> > acceptable to the Administrative Agent.
> > 
> >     "Revolving Credit Commitment" means (a) as to any Lender, the obligation
> > of such Lender to make Revolving Credit Loans to the Borrower hereunder in
> > an aggregate principal amount at any time outstanding not to exceed the
> > amount set forth opposite such Lender's name on Schedule 1.1(a) hereto as
> > such amount may be reduced or modified at any time or from time to time
> > pursuant to the terms hereof and (b) as to all Lenders, the aggregate
> > Revolving Credit Commitment of all Lenders to make Revolving Credit Loans,
> > as such amount may be reduced at any time or from time to time pursuant to
> > the terms hereof. The Revolving Credit Commitment of all Lenders on the
> > Closing Date shall be Eight Hundred Fifty Million Dollars ($850,000,000).
> > 
> >     "Revolving Credit Commitment Percentage" means, as to any Lender at any
> > time, the ratio of (a) the amount of the Revolving Credit Commitment of such
> > Lender to (b) the Revolving Credit Commitment of all of the Lenders.
> > 
> >     "Revolving Credit Facility" means the revolving credit facility
> > established pursuant to Article II hereof.
> > 
> >     "Revolving Credit Loans" means any revolving loan made to the Borrower
> > pursuant to Section 2.1, and all such revolving loans collectively as the
> > context requires.
> > 
> >     "Revolving Credit Notes" means the collective reference to the Revolving
> > Credit Notes made by the Borrower under this Agreement payable to the order
> > of any such Lender requesting such note, substantially in the form of
> > Exhibit A hereto, evidencing the obligation owed to such Lender under the
> > Revolving Credit Facility, and any amendments and modifications thereto, any
> > substitutes therefor, and any replacements, restatements, renewals or
> > extension thereof, in whole or in part; "Revolving Credit Note" means any of
> > such Revolving Credit Notes.
> > 
> >     "Revolving Credit Termination Date" means the earliest of the dates
> > referred to in Section 2.6.

12

--------------------------------------------------------------------------------

> >     "SPC" shall have the meaning assigned thereto in Section 14.10(h).
> > 
> >     "Subordinated Debt" means the collective reference to Debt on Schedule
> > 7.1(p) hereof designated as Subordinated Debt and any other Debt of the
> > Credit Parties or any Subsidiary thereof subordinated in right and time of
> > payment to the Obligations and otherwise permitted hereunder.
> > 
> >     "Subsidiary" means, with respect to any Person (the "parent") at any
> > date, any corporation, limited liability company, partnership, association
> > or other entity the accounts of which would be Consolidated with those of
> > the parent in the parent's Consolidated financial statements if such
> > financial statements were prepared in accordance with GAAP as of such date,
> > as well as any other corporation, limited liability company, partnership,
> > association or other entity (a) of which securities or other ownership
> > interests representing more than fifty percent (50%) of the equity or more
> > than fifty percent (50%) of the ordinary voting power or, in the case of a
> > partnership, more than fifty percent (50%) of the general partnership
> > interests are, as of such date, owned, controlled or held, or (b) that is,
> > as of such date, otherwise controlled, by the parent or one or more
> > subsidiaries of the parent or by the parent and one or more subsidiaries of
> > the parent. Unless otherwise qualified references to "Subsidiary" or
> > "Subsidiaries" herein shall refer to those of the Borrower.
> > 
> >     "Sun Acquisition Agreement" means the Agreement and Plan of Merger dated
> > September 10, 1998 by and among the Borrower, SAI Acquisition Corp., Sun
> > Apparel, Inc. and the Shareholders of Sun Apparel, Inc., as amended and
> > modified from time to time.
> > 
> >     "Syndication Agents" means JPMorgan Chase Bank and Citibank, N.A., each
> > in their capacity as syndication agent hereunder, and any successor thereto.
> > 
> >     "Taxes" shall have the meaning assigned thereto in Section 5.12(a).
> > 
> >     "Termination Event" means: (a) a "Reportable Event" described in Section
> > 4043 of ERISA, or (b) the withdrawal of the Borrower or any ERISA Affiliate
> > from a Pension Plan during a plan year in which it was a "substantial
> > employer" as defined in Section 4001(a)(2) of ERISA, or (c) the termination
> > of a Pension Plan, the filing of a notice of intent to terminate a Pension
> > Plan or the treatment of a Pension Plan amendment as a termination under
> > Section 4041 of ERISA, or (d) the institution of proceedings to terminate,
> > or the appointment of a trustee with respect to, any Pension Plan by the
> > PBGC, or (e) any other event or condition which would constitute grounds
> > under Section 4042(a) of ERISA for the termination of, or the appointment of
> > a trustee to administer, any Pension Plan, or (f) the partial or complete
> > withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan,
> > or (g) the imposition of a Lien pursuant to Section 412 of the Code or
> > Section 302 of ERISA, or (h) any event or condition which results in the
> > reorganization or insolvency of a Multiemployer Plan under Sections 4241 or
> > 4245 of ERISA, or (i) any event or condition which results in the
> > termination of a Multiemployer Plan under Section 4041A of ERISA or the
> > institution by PBGC of proceedings to terminate a Multiemployer Plan under
> > Section 4042 of ERISA.
> > 
> >     "Total Committed Amount" means (a) as to any Lending Group Member, the
> > sum of (i) the Revolving Credit Commitment of such Lending Group Member (or,
> > if such Revolving Credit Commitment has been terminated, the aggregate
> > unpaid principal 

13

--------------------------------------------------------------------------------

> > amount of all outstanding Extensions of Credit of such Lending Group Member)
> > plus (ii) the Revolving Credit Commitment (as defined in the Five Year
> > Credit Agreement) of such Lending Group Member (or, if such Revolving Credit
> > Commitment has been terminated, the aggregate unpaid principal amount of all
> > outstanding Extensions of Credit (as defined in the Five Year Credit
> > Agreement) of such Lending Group Member) and (b) as to all Lenders, the
> > aggregate Total Committed Amount of all Lending Group Members.
> > 
> >     "Total Committed Percentage" means, as to any Lending Group Member at
> > any time, the ratio of (a) the amount of the Total Committed Amount of such
> > Lending Group Member to (b) the aggregate Total Committed Amount of all
> > Lending Group Members.
> > 
> >     "Treaty on European Union" means the Treaty of Rome of March 25, 1957,
> > as amended by the Single European Act 1986 and the Maastricht Treaty (signed
> > February 7, 1992), as amended from time to time.
> > 
> >     "UCC" means the Uniform Commercial Code as in effect in the State of New
> > York, as amended, restated or otherwise modified from time to time.
> > 
> >     "Uniform Customs" means the Uniform Customs and Practice for Documentary
> > Credits (1994 Revision), International Chamber of Commerce Publication No.
> > 500.
> > 
> >     "United States" means the United States of America.
> > 
> >     "Utilization Fee" shall have the meaning assigned thereto in Section
> > 5.3(b).
> > 
> >     "Wachovia" means Wachovia Bank, National Association, a national banking
> > association, and its successors.
> > 
> >     "Wholly-Owned" means, with respect to a Subsidiary, that all of the
> > shares of capital stock or other ownership interests of such Subsidiary are,
> > directly or indirectly, owned or controlled by any Credit Party and/or one
> > or more of its Wholly-Owned Subsidiaries.

14

--------------------------------------------------------------------------------

SECTION 1.02. General.  Unless otherwise specified, a reference in this
Agreement to a particular section, subsection, Schedule or Exhibit is a
reference to that section, subsection, Schedule or Exhibit of this Agreement.
Terms defined in this Agreement and the Five-Year Credit Agreement shall be
construed consistently and no term defined herein shall be limited or restricted
by any similar definition in the Five-Year Credit Agreement nor shall any such
term herein limit or restrict any similar definition in the Five-Year Credit
Agreement. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter. Any reference herein to "Charlotte time" shall
refer to the applicable time of day in Charlotte, North Carolina.

SECTION 1.03. Other Definitions and Provisions.  (a) Use of Capitalized Terms.
Unless otherwise defined therein, all capitalized terms defined in this
Agreement shall have the defined meanings when used in this Agreement and the
other Loan Documents or any certificate, report or other document made or
delivered pursuant to this Agreement.

        (b) Miscellaneous. The words "hereof", "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

        (c) Any reference or usage of the word "amount" herein as it pertains to
any Obligation denominated in an Alternative Currency shall be deemed to be a
reference or usage of the term "Dollar Amount."


ARTICLE II REVOLVING CREDIT FACILITY

SECTION 2.01. Revolving Credit Loans.  Subject to the terms and conditions of
this Agreement, each Lender severally agrees to make Revolving Credit Loans to
the Borrower from time to time from the Closing Date through the Revolving
Credit Termination Date as requested by the Borrower in accordance with the
terms of Section 2.2; provided, that (a) the aggregate principal amount of all
outstanding Revolving Credit Loans (after giving effect to any amount requested)
shall not exceed the Revolving Credit Commitment less the sum of all outstanding
L/C Obligations (after giving effect to the deposit of any amount requested into
a cash collateral account in accordance with Section 2.6) and (b) the principal
amount of outstanding Revolving Credit Loans from any Lender to the Borrower
shall not at any time exceed such Lender's Revolving Credit Commitment. Each
Revolving Credit Loan by a Lender shall be in a principal amount equal to such
Lender's Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Termination Date.

SECTION 2.02. Procedure for Advances of Revolving Credit Loans.  (a) Requests
for Borrowing. The Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached hereto as Exhibit B (a "Notice of
Revolving Credit Borrowing") not later than 11:00 a.m. (Charlotte time) (i) on
the same Business Day as each Base Rate Loan and (ii) at least three (3)
Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be in an amount equal to the unused
amount of the Revolving Credit Commitment, or if less, (x) with respect to Base
Rate Loans in an aggregate principal amount of $1,000,000 or a 

15

--------------------------------------------------------------------------------

whole multiple of $250,000 in excess thereof and (y) with respect to LIBOR Rate
Loans in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, (C) whether such Revolving Credit Loan is to be a
LIBOR Rate Loan or Base Rate Loan, and (D) in the case of a LIBOR Rate Loan, the
duration of the Interest Period applicable thereto. Notices received after 11:00
a.m. (Charlotte time) shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Revolving Credit Borrowing.

        (b) Disbursement of Revolving Credit Loans. Not later than 2:00 p.m.
(Charlotte time) on the proposed borrowing date, each Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender's Revolving Credit Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.2 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice of account designation, substantially in
the form of Exhibit C hereto (a "Notice of Account Designation"), delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time. Subject to Section
5.7 hereof, the Administrative Agent shall not be obligated to disburse the
portion of the proceeds of any Revolving Credit Loan requested pursuant to this
Section 2.2 for which any Lender is responsible to the extent that such Lender
has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Revolving Credit Loan.

SECTION 2.03. Repayment of Revolving Credit Loans.  (a) Repayment on Termination
Date. The Borrower shall repay the outstanding principal amount of all Revolving
Credit Loans in full on the Revolving Credit Termination Date, with all accrued
but unpaid interest thereon.

        (b) Mandatory Repayment of Excess Extensions of Credit. (i)  If at any
time the outstanding principal amount of all Revolving Credit Loans plus the sum
of all outstanding L/C Obligations exceeds the Revolving Credit Commitment, the
Borrower shall repay immediately upon notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Lenders, Revolving
Credit Loans and/or furnish cash collateral reasonably satisfactory to the
Administrative Agent or repay the L/C Obligations in an amount equal to such
excess. Such cash collateral shall be applied in accordance with Section
12.2(b).

        (ii) Excess Alternative Currency Letters of Credit. If the
Administrative Agent shall determine that the outstanding principal Dollar
Amount of all outstanding Letters of Credit denominated in an Alternative
Currency exceeds one hundred and five percent (105%) of the lesser of (A) the
L/C Commitment less the sum of the outstanding principal amount of all L/C
Obligations denominated in Dollars and (B) the Alternative Currency L/C
Commitment, in each case as of the last Business Day of any calendar month
during the term hereof, then not later than three (3) Business Days after notice
of the amount of such excess from the Administrative Agent to the Borrower, the
Borrower shall deposit an amount in Dollars equal to such excess with the
Administrative Agent to be held as cash collateral in accordance with Section
12.2(b).

        (c) Optional Repayments. The Borrower may at any time and from time to
time repay the Revolving Credit Loans, in whole or in part, upon at least three
(3) Business Days' irrevocable notice to the Administrative Agent with respect
to LIBOR Rate Loans and one (1) Business Day irrevocable notice with respect to
Base Rate Loans, in the form attached hereto as Exhibit D (a "Notice of
Prepayment") specifying the date and amount of repayment and whether 

16

--------------------------------------------------------------------------------

the repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial repayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $250,000 in excess thereof
with respect to Base Rate Loans and $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to LIBOR Rate Loans.

        (d) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not
repay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 5.10 hereof.

SECTION 2.04. Evidence of Debt.  (a) The Administrative Agent shall maintain a
register and a subaccount therein for each Lender (the "Register"), in which
shall be recorded (i) the amount of each Revolving Credit Loan made hereunder,
including each Revolving Credit Loan evidenced by a Revolving Credit Note, and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender's share
thereof.

        (b) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded, absent manifest error; provided,
however, that the failure of the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Revolving
Credit Loans made to the Borrower in accordance with the terms of this
Agreement.

        (c) The Borrower hereby agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender a Revolving Credit Note of such Borrower evidencing the Revolving
Credit Loans of such Lender, substantially in the form of Exhibit A.

SECTION 2.05. Permanent Reduction of the Revolving Credit Commitment.  (a)
Voluntary Reduction. The Borrower shall have the right at any time and from time
to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof.

        (b) Each permanent reduction of the Revolving Credit Commitment made
pursuant to this Section 2.5 shall be accompanied, if necessary, by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans
and L/C Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the amount by which the aggregate then
undrawn and unexpired amount of such Letters of Credit exceeds the Revolving
Credit Commitment as so reduced. Any reduction of the Revolving Credit
Commitment to zero (including upon termination of the Revolving Credit Facility
on the Revolving Credit Termination Date) shall be

17

--------------------------------------------------------------------------------

accompanied by payment of all outstanding Revolving Credit Loans (and furnishing
of cash collateral satisfactory to the Administrative Agent for all L/C
Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Revolving Credit Facility. Such cash collateral shall be
applied in accordance with Section 12.2(b). If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.10
hereof.

SECTION 2.06. Termination of Revolving Credit Facility.  The Revolving Credit
Facility shall terminate on the earliest of (a) June 10, 2003, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5(a), and (c) the date of termination by the Administrative Agent
on behalf of the Lenders pursuant to Section 12.2(a); provided, that the
Borrower may request on an annual basis a 364-day extension of the date set
forth in clause (a) above by providing the Administrative Agent and each of the
Lenders with a written request for such extension not more than sixty (60) days
and not fewer than fifty (50) days prior to the then existing Revolving Credit
Termination Date; provided further that each such extension shall be subject to
the satisfaction by the Borrower of each of the conditions set forth in Section
6.3 on the then existing Revolving Credit Termination Date. Each of the Lenders
shall provide written notice to the Administrative Agent on or prior to the
thirtieth (30th) day (the "Consent Date") before the then existing Revolving
Credit Termination Date of its desire to extend (any such Lender, a "Consenting
Lender") or not to so extend (any such Lender, a "Non-Consenting Lender") such
date; provided further, that the Termination Date shall not in any event extend
beyond June 15, 2004. No Lender shall be under any obligation or commitment to
extend such date and no such obligation or commitment on the part of any Lender
shall be inferred from the provisions of this Section 2.6. Failure on the part
of any Lender to respond to such request by the required date set forth above
shall be deemed to be a denial by such Lender of such request and all Revolving
Credit Loans of such Non-Consenting Lender shall be subject to the then existing
Revolving Credit Termination Date. If Lenders holding Revolving Credit
Commitment Percentages aggregating less than one hundred percent (100%) of the
Revolving Credit Commitment consent to such extension, the Borrower may elect by
written notice to the Administrative Agent and Lenders to (i) continue the
Revolving Credit Facility for such additional period with a Revolving Credit
Commitment equal to the then effective Revolving Credit Commitment less the
total Revolving Credit Commitment of the Non-Consenting Lenders or (ii) require
any such Non-Consenting Lender to transfer and assign without recourse (in
accordance with the provisions of Section 14.10) its Revolving Credit Commitment
and other interests, rights and obligations under this Agreement to an Eligible
Assignee (who consents thereto), which shall assume such obligations upon its
consent to assume such obligations; provided that (A) no such assignment shall
conflict with any Applicable Law, (B) such assignment shall be at the cost and
expense of the Borrower and (C) the purchase price to be paid to such
Non-Consenting Lender shall be an amount equal to the outstanding principal
amount of the Revolving Credit Loans of such Non-Consenting Lender plus all
interest accrued and unpaid thereon and all other amounts owing to such
Non-Consenting Lender thereon. To the extent the Administrative Agent is a
Consenting Lender, the Administrative Agent agrees to use reasonable efforts to
assist the Borrower in the syndication of the total Revolving Credit Commitment
of the Non-Consenting Lenders after such extension; provided that any such
syndication is made on customary terms and the Administrative Agent is
compensated for such services in an amount reasonably acceptable to it. The
Administrative Agent shall provide a written list of the Consenting Lenders and
Non-Consenting Lenders to the Borrower and the Lenders promptly following the
Consent Date (but in no event less than twenty-five (25) days prior to the
existing Revolving Credit Termination Date). If (x) the sum of the outstanding
principal amount of all Revolving Credit Loans plus the sum of all outstanding
L/C Obligations on the third (3rd) Business Day prior to the existing Revolving
Credit Termination Date exceeds (y) the aggregate 

18

--------------------------------------------------------------------------------

amount of the Revolving Credit Commitments of the Consenting Lenders, each
Issuing Bank may require, and the Borrower hereby agrees to so provide, cash
collateral satisfactory to the Administrative Agent in an amount equal to such
excess not later than three (3) Business Days prior to the existing Revolving
Credit Termination Date to be deposited in a cash collateral account and applied
in accordance with Section 12.2(b). To the extent that the Borrower fails to
timely provide such cash collateral, the Administrative Agent shall so notify
each L/C Participant whereupon each L/C Participant shall pay an amount in
Dollars equal to such L/C Participant's Revolving Credit Commitment Percentage
of the amount of the payment required to be paid by the Borrower, such payment
by the L/C Participants to be made by the making of a Base Rate Loan in Dollars
pursuant to Section 3.5(c) below on or prior to the existing Revolving Credit
Termination Date and the proceeds of such Base Rate Loans shall be deposited in
a cash collateral account and applied in accordance with Section 12.2(b). If the
extension is granted, upon the then existing date set forth in clause (a) of
this Section 2.6, such date shall be extended to the date which is 364 days from
the then current date set forth therein.

ARTICLE III LETTER OF CREDIT FACILITY 

SECTION 3.01. L/C Commitment.  Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue trade and standby letters of credit ("Letters of
Credit") for the account of the Borrower on any Business Day from the Closing
Date through but not including the Revolving Credit Termination Date in such
form as may be approved from time to time by such Issuing Lender; provided, that
no Issuing Lender shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (a) the L/C Obligations would exceed the
L/C Commitment or (b) the L/C Obligations on account of Letters of Credit
denominated in an Alternative Currency would exceed the Alternative Currency L/C
Commitment or (c) the aggregate principal amount of outstanding Revolving Credit
Loans, plus the aggregate principal amount of L/C Obligations would exceed the
Revolving Credit Commitment after giving pro forma effect to any reduction of
the Revolving Credit Commitment resulting from the failure to fully syndicate
the total Revolving Credit Commitment of any Non-Consenting Lenders under
Section 2.6. Each Letter of Credit shall (i) be denominated in (A) Dollars, if
such Letter of Credit is a standby Letter of Credit, or (B) Dollars or an
Alternative Currency, if such Letter of Credit is a trade Letter of Credit, (ii)
be a trade or standby letter of credit issued to support obligations of the
Borrower or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date no later than (A) two
hundred twenty-five (225) days from the date of issuance thereof for trade
Letters of Credit and (B) one (1) year from the date of issuance thereof for
standby Letters of Credit, and (iv) be subject to the Uniform Customs and/or ISP
98, as set forth in the Application or as determined by the Issuing Lender and,
to the extent not inconsistent therewith, the laws of the State of New York. No
Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to "issue" and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires.

SECTION 3.02. Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit (or amend,
extend or renew an outstanding Letter of Credit) by delivering to such Issuing
Lender at any Issuing Lender's office at any address mutually acceptable to the
Borrower and such Issuing Lender an Application therefor, including, if
applicable, the office of such Issuing Lender's Correspondent, completed to the
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers 

19

--------------------------------------------------------------------------------

and information as such Issuing Lender may reasonably request. Upon receipt of
any Application, such Issuing Lender shall process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI hereof, promptly issue the Letter of
Credit (or amend, extend or renew the outstanding Letter of Credit) requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit (or amend, extend or renew an outstanding Letter of Credit)
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower. Within fifteen (15) Business Days after the end of each month,
the Administrative Agent shall report to each Lender the average daily
outstandings for each day in such month for all Letters of Credit during the
previous month.

SECTION 3.03. Fees and Other Charges.  (a) The Borrower shall pay to the
Administrative Agent, for the account of each Issuing Lender and the L/C
Participants, a letter of credit fee (the "L/C Fee") (i) with respect to each
trade Letter of Credit, in an amount equal to the Applicable Margin for trade
Letters of Credit times the average daily undrawn amount of such issued Letter
of Credit as reported by the Administrative Agent pursuant to Section 3.2 and
(ii) with respect to each standby Letter of Credit, in an amount equal to the
Applicable Margin for standby Letters of Credit times the face amount of such
Letter of Credit. Such fee shall be payable quarterly in arrears (x) for trade
Letters of Credit, within fifteen (15) Business Days after the end of each
calendar quarter and on the Revolving Credit Termination Date and (y) for
standby Letters of Credit, within fifteen (15) Business Days after the end of
each calendar quarter and on the Revolving Credit Termination Date.

        (b) In addition to the foregoing commission, the Borrower shall pay the
Issuing Lenders an issuance fee of one eighth percent (1/8%) per annum on the
face amount of each standby Letter of Credit, payable quarterly in arrears
within fifteen Business Days after the end of each calendar quarter of each
calendar quarter and on the Revolving Credit Termination Date.

        (c) The Administrative Agent shall, promptly following its receipt
thereof, distribute to each Issuing Lender and the L/C Participants all fees
received by the Administrative Agent in accordance with their respective
Revolving Credit Commitment Percentages.

20

--------------------------------------------------------------------------------

SECTION 3.04. L/C Participations.  (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant's own account and risk an undivided interest equal to such L/C
Participant's Revolving Credit Commitment Percentage in such Issuing Lender's
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender's address for notices specified herein an amount
in Dollars equal to such L/C Participant's Revolving Credit Commitment
Percentage of the Dollar Amount of such draft, or any part thereof, which is not
so reimbursed, such payment to be made by the making of a Base Rate Loan in
Dollars pursuant to Section 3.5(c) below.

        (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Administrative Agent shall notify each L/C Participant of the
amount and due date of such required payment and such L/C Participant shall pay
to such Issuing Lender the amount specified on the applicable due date. If any
such amount is paid to such Issuing Lender after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand, in addition to
such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of any Issuing Lender with
respect to any amounts owing under this Section 3.4(b) shall be conclusive in
the absence of manifest error. With respect to payment to any Issuing Lender of
the unreimbursed amounts described in this Section 3.4(b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.

        (c) Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, or any payment of
interest on account thereof), such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof in accordance with such L/C Participant's
Revolving Credit Commitment Percentage; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

SECTION 3.05. Reimbursement.  (a) Reimbursement by the Borrower. The Borrower
agrees to reimburse each Issuing Lender on each date the Administrative Agent
notifies the Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (i) such draft so paid and (ii) any taxes, fees,
charges or other costs or expenses incurred by any Issuing Lender in connection
with such payment (other than those payable pursuant to Section 3.5(b) below).
Each 

21

--------------------------------------------------------------------------------

such payment shall be made to any Issuing Lender at its address for notices
specified herein (i) in Dollars if such Letter of Credit was denominated in
Dollars or (ii) in Dollars or the applicable Alternative Currency, at the option
of the Borrower, if such Letter of Credit was denominated in an Alternative
Currency, and in each case, in immediately available funds. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Article III from the day immediately following the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue.

        (b) Exchange Indemnification and Increased Costs. The Borrower shall,
upon demand from any Issuing Lender or L/C Participant, pay to such Issuing
Lender or L/C Participant, the amount of (i) any loss or cost or increased cost
incurred by such Issuing Lender or L/C Participant, (ii) any reduction in any
amount payable to or in the effective return on the capital to such Issuing
Lender or L/C Participant, (iii) any currency exchange loss, in each case with
respect to clauses (i), (ii) and (iii), that such Issuing Lender or L/C
Participant sustains as a result of the Borrower's repayment in Dollars of any
Letter of Credit denominated in an Alternative Currency or (iv) any interest or
any other return, including principal, foregone by such Issuing Lender as a
result of the introduction of, change over to or operation of the euro in any
member state participating in the euro. A certificate of such Issuing Lender
setting forth in reasonable detail the basis for determining such additional
amount or amounts necessary to compensate such Issuing Lender shall be
conclusively presumed to be correct save for manifest error.

        (c) Reimbursement by the Lenders. If the Borrower fails to timely
reimburse such Issuing Lender on the date the Borrower receives the notice
referred to in this Section 3.5, the Borrower shall be deemed to have timely
given a Notice of Revolving Credit Borrowing pursuant to Section 2.2 hereunder
to the Administrative Agent requesting the Lenders to make a Base Rate Loan on
such date in an amount in Dollars equal to the Dollar Amount (as of the date of
funding of such Base Rate Loan by each Lender) of such draft paid, together with
any taxes, fees, charges or other costs or expenses incurred by any Issuing
Lender and to be reimbursed pursuant to this Section 3.5 and, regardless of
whether or not the conditions precedent specified in Article VI have been
satisfied, the Lenders shall make Base Rate Loans in such amount, the proceeds
of which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and costs and expenses. Notwithstanding the foregoing, nothing
in this Section 3.5 shall obligate the Lenders to make such Base Rate Loans if
the making of such Base Rate Loans would violate the automatic stay under
federal bankruptcy laws.

SECTION 3.06. Obligations Absolute.  The Borrower's obligations under this
Article III (including without limitation the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit.
The Borrower also agrees with each Issuing Lender that no Issuing Lender shall
be responsible for, and the Borrower's Reimbursement Obligation under Section
3.5 shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Lender's gross 

22

--------------------------------------------------------------------------------

negligence or willful misconduct. The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the Uniform Customs and/or ISP 98, as set forth in the Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York, shall be binding on the Borrower and shall
not result in any liability of any Issuing Lender to the Borrower. The
responsibility of each Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

SECTION 3.07 Effect of Application.  To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

ARTICLE IV [RESERVED]

ARTICLE V GENERAL LOAN PROVISIONS

SECTION 5.01. Interest.  (a) Interest Rate Options. Subject to the provisions of
this Section 5.1, at the election of the Borrower, the aggregate principal
balance of any Revolving Credit Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin;
provided that LIBOR Rate Loans shall not be available until three (3) Business
Days after the Closing Date unless the Borrower executes and delivers an
indemnity in favor of the Administrative Agent and the Lenders in form and
substance satisfactory to them. The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Revolving Credit Loan at the time
a Notice of Revolving Credit Borrowing is given pursuant to Section 2.2 or at
the time a Notice of Conversion/Continuation is given pursuant to Section 5.2.
Each Revolving Credit Loan or portion thereof bearing interest based on the Base
Rate shall be a "Base Rate Loan", and each Revolving Credit Loan or portion
thereof bearing interest based on the LIBOR Rate shall be a "LIBOR Rate Loan."
Any Revolving Credit Loan or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan.

        (b) Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 5.1(a), shall elect
an interest period (each, an "Interest Period") to be applicable to such
Revolving Credit Loan, which Interest Period shall, unless otherwise agreed by
the Administrative Agent and the Lenders, be a period of one (1), two (2), three
(3), or six (6) months with respect to each LIBOR Rate; provided that:

> >     (i) the Interest Period shall commence on the date of advance of or
> > conversion to any LIBOR Rate Loan and, in the case of immediately successive
> > Interest Periods, each successive Interest Period shall commence on the date
> > on which the next preceding Interest Period expires;
> > 
> >     (ii) if any Interest Period would otherwise expire on a day that is not
> > a Business Day, such Interest Period shall expire on the next succeeding
> > Business Day; provided, that if any Interest Period with respect to a LIBOR
> > Rate Loan would otherwise expire on a day that is not a Business Day but is
> > a day of the month after which no further 

23

--------------------------------------------------------------------------------

> > Business Day occurs in such month, such Interest Period shall expire on the
> > next preceding Business Day;
> > 
> >     (iii) any Interest Period with respect to a LIBOR Rate Loan that begins
> > on the last Business Day of a calendar month (or on a day for which there is
> > no numerically corresponding day in the calendar month at the end of such
> > Interest Period) shall end on the last Business Day of the relevant calendar
> > month at the end of such Interest Period;
> > 
> >     (iv) no Interest Period shall extend beyond the Revolving Credit
> > Termination Date; and
> > 
> >     (v) there shall be no more than six (6) Interest Periods in effect at
> > any time.

        (c) Default Rate. Subject to Section 12.3, at the discretion of the
Administrative Agent and Required Lenders, upon the occurrence and during the
continuance of an Event of Default, (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans, as applicable, until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (iii) all outstanding Base Rate
Loans shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans. Interest shall continue
to accrue on the amount of Revolving Credit Loans outstanding after the filing
by or against the Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.

        (d) Interest Payment and Computation. Interest on each Base Rate Loan
shall be payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2002; and interest on each LIBOR Rate Loan shall be payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period exceeds three (3) months, at the end of each three (3) month interval
during such Interest Period. Interest on LIBOR Rate Loans and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans shall be computed
on the basis of a 365/66-day year and assessed for the actual number of days
elapsed.

        (e) Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under any of the Loan
Documents charged or collected pursuant to the terms of this Agreement or
pursuant to any other Loan Document exceed the highest rate permissible under
any Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent's option (i) promptly refund to the Borrower any
interest received by Lenders in excess of the maximum lawful rate or (ii) shall
apply such excess to the principal balance of the Obligations. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

SECTION 5.02. Notice and Manner of Conversion or Continuation of Revolving
Credit Loans.  Provided that no Event of Default has occurred and is then
continuing, the Borrower shall have the option (a) to convert all or any portion
of its outstanding Base Rate Loans in a principal 

24

--------------------------------------------------------------------------------

amount equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans and (b), (i) to convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or a
whole multiple of $250,000 in excess thereof into Base Rate Loans or (ii) to
continue such LIBOR Rate Loans as LIBOR Rate Loans for an additional Interest
Period; provided that if any conversion or continuation is made prior to the
expiration of any Interest Period, the Borrower shall pay any amount required to
be paid pursuant to Section 5.10 hereof. Whenever the Borrower desires to
convert or continue Revolving Credit Loans as provided above, the Borrower shall
give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a "Notice of Conversion/Continuation") not later than
11:00 a.m. (Charlotte time) three (3) Business Days before the day on which a
proposed conversion or continuation of such Revolving Credit Loan is to be
effective (except in the case of a conversion of a LIBOR Rate Loan to a Base
Rate Loan in which case same day notice by the Borrower shall be sufficient)
specifying (A) the Revolving Credit Loans to be converted or continued, and, in
the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Revolving Credit Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. The
Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

SECTION 5.03. Fees.  (a) Facility Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable facility
fee (the "Facility Fee") at a rate per annum equal to the Applicable Margin on
the full amount of the Revolving Credit Commitment, regardless of usage. The
Facility Fee shall be payable in arrears on the last Business Day of each
calendar quarter for the period commencing on the Closing Date and ending on the
Revolving Credit Termination Date. The Facility Fee shall be distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders'
respective Revolving Credit Commitment Percentages.

        (b) Utilization Fee. The Borrower shall pay a utilization fee (the
"Utilization Fee") at a rate per annum equal to 0.125% on the average amount of
outstanding Revolving Credit Loans during each fiscal quarter that such average
exceeds 50% of the Revolving Credit Commitments (exclusive of any issued and
outstanding Letters of Credit). The average amount of Revolving Credit Loans for
any fiscal quarter shall be calculated by the Administrative Agent (which such
calculation shall be conclusively presumed correct save manifest error) as
follows: (i) the sum of the principal amount of outstanding Revolving Credit
Loans at the close of business for each day during such fiscal quarter, divided
by (ii) the total number of days of such fiscal quarter. The Utilization Fee
shall be payable in arrears on the fifteenth (15th) day following written
notification by the Administrative Agent to the Borrower of the average for the
preceding quarter and the resulting Utilization Fee. The Utilization Fee shall
be distributed by the Administrative Agent to the Lenders pro rata in accordance
with the Lenders' respective Revolving Credit Commitment Percentage.

        (c) Administrative Agent's and Other Fees. In order to compensate the
Administrative Agent for its obligations hereunder, the Borrower agrees to pay
to the Administrative Agent, for its account, the fees set forth in the separate
fee letter agreement executed by the Borrower and the Administrative Agent dated
April 26, 2000.

SECTION 5.04. Manner of Payment.  Each payment by the Borrower on account of the
principal of or interest on the Revolving Credit Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement or any 

25

--------------------------------------------------------------------------------

other Loan Document shall be made not later than 1:00 p.m. (Charlotte time) on
the date specified for payment under this Agreement to the Administrative Agent
at the Administrative Agent's Office for the account of the Lenders (other than
as set forth below) pro rata in accordance with their respective Revolving
Credit Commitment Percentages (except as specified below), in Dollars, in
immediately available funds and shall be made without any set-off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. (Charlotte time) on such day shall be deemed a payment on such date for the
purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. (Charlotte time) shall be deemed to have been made on the next succeeding
Business Day for all purposes. Upon receipt by the Administrative Agent of each
such payment, the Administrative Agent shall distribute to each Lender at its
address for notices set forth herein its pro rata share of such payment in
accordance with such Lender's Revolving Credit Commitment Percentage (except as
specified below), and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent of the L/C Participants'
commissions shall be made in like manner, but for the account of the L/C
Participants. Each payment to the Administrative Agent of Administrative Agent's
fees or expenses shall be made for the account of the Administrative Agent and
any amount payable to any Lender under Section 5.9, 5.10, 5.11, 5.12 or 14.2
shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to Section 5.1(b)(ii), if any payment under this Agreement or
any other Loan Document shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.

SECTION 5.05. Crediting of Payments and Proceeds.  In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied first to all expenses then due and payable by the
Borrower hereunder, then to all indemnity obligations then due and payable by
the Borrower hereunder, then to all Administrative Agent's fees then due and
payable, then to all commitment and other fees and commissions then due and
payable, then to accrued and unpaid interest hereunder or under any other Loan
Document, and Reimbursement Obligation (pro rata in accordance with all such
amounts due), then to the principal amount hereunder or under any other Loan
Document, Reimbursement Obligation and any termination payments due in respect
of a Hedging Agreement with any Lender or Affiliate of a Lender (which Hedging
Agreement is permitted hereunder) (pro rata in accordance with all such amounts
due) and then to the cash collateral account described in Section 12.2(b) hereof
to the extent of any L/C Obligations then outstanding, in that order.

SECTION 5.06. Adjustments.  If any Lender (a "Benefited Lender") shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any collateral in
respect to the Obligations owing to it (whether voluntarily or involuntarily, by
set-off or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender's Extensions of Credit, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefited Lender, such purchase shall be rescinded, and the purchase price
and benefits returned to the extent of such recovery, but 

26

--------------------------------------------------------------------------------

without interest. The Borrower agrees that each Lender so purchasing a portion
of another Lender's Extensions of Credit may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

SECTION 5.07. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.  The obligations of the Lenders under
this Agreement to make the Revolving Credit Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender's ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Sections 2.2(b) and 4.2, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360. A certificate of the
Administrative Agent with respect to any amounts owing under this Section 5.7
shall be conclusive, absent manifest error. If such Lender's Revolving Credit
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to such borrowing, on demand, from the Borrower. The
failure of any Lender to make available its Revolving Credit Commitment
Percentage of any Revolving Credit Loan requested by the Borrower shall not
relieve it or any other Lender of its obligation hereunder to make its Revolving
Credit Commitment Percentage of such Revolving Credit Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Revolving
Credit Loan available on the borrowing date.

SECTION 5.08. Joint and Several Liability of the Credit Parties.  (a) Each of
the Credit Parties is jointly and severally liable not merely as a surety but as
a co-debtor for each and every Obligation. Each of the Credit Parties is
accepting joint and several liability hereunder in consideration of the
financial accommodations to be provided by the Lenders under this Agreement, for
the mutual benefit, directly or indirectly, of each of the Credit Parties and in
consideration of the undertakings of each of the Credit Parties to accept joint
and several liability for the Obligations.

        (b) Except as otherwise expressly provided herein, each Credit Party
hereby waives promptness, diligence, presentment, demand, protest, notice of
acceptance of its joint and several liability, notice of any and all advances of
the Revolving Credit Loans and Letters of Credit made under this Agreement and
the other Loan Documents, notice of occurrence of any Default or Event of
Default, or of any demand for any payment under this Agreement and notice of any
action at any time taken or omitted by the Administrative Agent or any Lender
under or in respect of any of the Obligations hereunder. Each Credit Party
hereby waives all defenses which 

27

--------------------------------------------------------------------------------

may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, any right to require the marshaling of
assets of any of the Credit Parties and any other entity or person primarily or
secondarily liable with respect to any of the Obligations, and all suretyship
defenses generally. Each Credit Party hereby assents to, and waives notice of,
any extension or postponement of the time for the payment, or place or manner
for payment, compromise, refinancing, consolidation or renewals of any of the
Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent or
any Lender at any time or times in respect of any default by any Credit Party in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement and the other Loan Documents, any and all other indulgences
whatsoever by the Administrative Agent or any Lender in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Credit Party or
any other entity or person primarily or secondarily liable for any Obligation.
If for any reason any of the Credit Parties has no legal existence or is under
no legal obligation to discharge any of the Obligations, or if any of the
Obligations have become irrecoverable from any of the Credit Parties by reason
of such Credit Party's insolvency, bankruptcy or reorganization or by other
operation of law or for any reason, this Agreement and the other Loan Documents
shall nevertheless be binding on each of the other Credit Parties to the same
extent as if such Credit Party at all times had been the sole obligor on such
Obligations. The Obligations of each Credit Party under this Section 5.8 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Credit Party, the
Administrative Agent or any Lender.

        (c) If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any of the Credit Parties, or otherwise, the provisions of
this Section 5.8 will forthwith be reinstated in effect as though such payment
had not been made.

        (d) Until the payment and performance in full of all the Obligations,
none of the Credit Parties shall exercise and each hereby waives any rights
against the other Credit Parties as a result of payment by such Credit Party
hereunder, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and none of the Credit Parties will prove any claim in competition
with the Administrative Agent or any Lender in respect of any payment hereunder
in bankruptcy, insolvency, or reorganization proceedings of any nature; none of
the Credit Parties will claim any set-off, recoupment or counterclaim against
any of the other Credit Parties in respect of any liability of one Credit Party
to another Credit Party. Each of the Credit Parties hereby agrees that the
payment of any amounts due with respect to any indebtedness owing by any of the
Credit Party to any other Credit Party is hereby subordinated to the prior
payment in full in cash of the Obligations. Each Credit Party agrees that, after
the occurrence and during the continuance of any Default or Event of Default
hereunder, none of the Credit Parties will demand, sue for or otherwise attempt
to collect any indebtedness of any other Credit Party to such Credit Party until
all of the Obligations of the Credit Parties hereunder shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, any Credit Party shall
collect, enforce or receive any amounts in respect of such indebtedness in
violation of the foregoing sentence while any Obligations of the Credit Parties
are still outstanding, such amounts shall be collected, enforced and received by
such Credit Party as trustee for the Administrative Agent and the Lenders and be
paid over to the Administrative Agent on account of the Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions hereof.

28

--------------------------------------------------------------------------------

SECTION 5.09. Changed Circumstances.  (a) Circumstances Affecting LIBOR Rate
Availability. If with respect to any Interest Period: (i) the Administrative
Agent or any Lender (after consultation with Administrative Agent) shall
determine that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars, in the applicable amounts
are not being quoted via Dow Jones Market Screen 3750 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) or offered to the Administrative
Agent or such Lender for such Interest Period; or (ii) the Required Lenders
reasonably determine (which determination shall be conclusive) and notify the
Administrative Agent that the LIBOR Rate will not adequately and fairly reflect
the cost to the Required Lenders of funding LIBOR Rate Loans for such Interest
Period; then the Administrative Agent shall forthwith give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Revolving Credit Loan to
or continue any Revolving Credit Loan as a LIBOR Rate Loan shall be suspended,
and the Borrower shall repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon, on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan or convert the then outstanding principal amount of each
such LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest
Period.

        (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
issued after the date hereof of any such Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Revolving Credit Loan or continue any Revolving Credit
Loan as a LIBOR Rate Loan shall be suspended and thereafter the Borrower may
select only Base Rate Loans hereunder, and (ii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto as a LIBOR Rate Loan, the applicable LIBOR
Rate Loan shall immediately be converted to a Base Rate Loan for the remainder
of such Interest Period.

        (c) Increased Costs. If, after the date hereof, the introduction of, or
any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) issued after the date hereof
of such Authority, central bank or comparable agency:

> >     (i) shall subject any of the Lenders (or any of their respective Lending
> > Offices) to any tax, duty or other charge with respect to any Revolving
> > Credit Loan, Letter of Credit or Application or shall change the basis of
> > taxation of payments to any of 

29

--------------------------------------------------------------------------------

> > the Lenders (or any of their respective Lending Offices) of the principal of
> > or interest on any Revolving Credit Loan, Letter of Credit or thereof
> > (except for changes in the rate of tax on the overall net income of any of
> > the Lenders or any of their respective Lending Offices imposed by the
> > jurisdiction in which such Lender is organized or is or should be qualified
> > to do business or such Lending Office is located); or
> > 
> >     (ii) shall impose, modify or deem applicable any reserve (including,
> > without limitation, any imposed by the Board of Governors of the Federal
> > Reserve System), special deposit, insurance or capital or similar
> > requirement against assets of, deposits with or for the account of, or
> > credit extended by any of the Lenders (or any of their respective Lending
> > Offices) or shall impose on any of the Lenders (or any of their respective
> > Lending Offices) or the foreign exchange and interbank markets any other
> > condition affecting any Revolving Credit Loan; and the result of any of the
> > foregoing is to increase the costs to any of the Lenders of maintaining any
> > LIBOR Rate Loan or issuing or participating in Letters of Credit or to
> > reduce the yield or amount of any sum received or receivable by any of the
> > Lenders under this Agreement or under any other Loan Document in respect of
> > a LIBOR Rate Loan or Letter of Credit or Application, then such Lender may
> > promptly notify the Administrative Agent, and the Administrative Agent shall
> > promptly notify the Borrower of such fact and demand compensation therefor
> > and, within fifteen (15) days after such notice by the Administrative Agent,
> > the Borrower shall pay to such Lender such additional amount or amounts as
> > will compensate such Lender or Lenders for such increased cost or reduction.
> > The Administrative Agent and the applicable Lender will promptly notify the
> > Borrower of any event of which it has knowledge which will entitle such
> > Lender to compensation pursuant to this Section 5.9(c); provided, that the
> > Administrative Agent shall incur no liability whatsoever to the Lenders or
> > the Borrower in the event it fails to do so. The amount of such compensation
> > shall be determined, in the applicable Lender's reasonable discretion, based
> > upon the assumption that such Lender funded its Revolving Credit Commitment
> > Percentage of the LIBOR Rate Loans in the London interbank market and using
> > any reasonable attribution or averaging methods which such Lender deems
> > appropriate and practical; provided that no compensation shall be payable
> > pursuant to the above if the applicable Lender fails to demand compensation
> > for such increased costs within one-hundred eighty (180) days following the
> > date on which such Lender has actual knowledge of the event resulting in
> > such increase. A certificate of such Lender setting forth in reasonable
> > detail the basis for determining such amount or amounts necessary to
> > compensate such Lender shall be forwarded to the Borrower through the
> > Administrative Agent and shall be conclusively presumed to be correct save
> > for manifest error.

        (d) Mitigation Obligations; Replacement of Lenders.

        (i) If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Revolving Credit Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(A) would eliminate or reduce amounts payable pursuant to this Section 5.9 or
Section 5.12, as the case may be, in the future and (B) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

30

--------------------------------------------------------------------------------

        (ii) If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
or if any Lender defaults in its obligation to fund Revolving Credit Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 14.10), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if an L/C Commitment is being assigned, the Issuing
Bank), which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Revolving Credit Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under this Section
5.9, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 5.10. Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender's
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Revolving Credit Loan (a) as a consequence of any failure
by the Borrower to make any payment when due of any amount due hereunder in
connection with a LIBOR Rate Loan, (b) due to any failure of the Borrower to
borrow on a date specified therefor in a Notice of Revolving Credit Borrowing or
Notice of Continuation/Conversion or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the
Interest Period therefor. The amount of such loss, cost or expense to any Lender
shall be deemed to equal an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the LIBOR Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid, were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the London
interbank market; provided that no compensation shall be payable pursuant to the
above if the applicable Lender fails to demand compensation for such increased
costs within one-hundred eighty (180) days following the date on which such
Lender has actual knowledge of the event resulting in such increase. A
certificate of such Lender setting forth in reasonable detail the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

SECTION 5.11. Capital Requirements.  If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request issued after the date hereof from any central bank
or comparable agency or other Governmental Authority (whether or not having the
force of law), has or would have the effect of reducing the rate of return on
the capital of, or has affected or would affect the amount of capital required
to be maintained by, any Lender or any corporation controlling such Lender as a
consequence of, or 

31

--------------------------------------------------------------------------------

with reference to any Lender's Revolving Credit Commitment and other commitments
of this type, below the rate which the Lender or such other corporation could
have achieved but for such introduction, change or compliance, then within five
(5) Business Days after written demand by any such Lender, the Borrower shall
pay to such Lender from time to time as specified by such Lender additional
amounts sufficient to compensate such Lender or other corporation for such
reduction; provided that no compensation shall be payable pursuant to the above
if the applicable Lender fails to demand compensation for such increased costs
within one-hundred eighty (180) days following the date on which such lender has
actual knowledge of the event resulting in such increase. A certificate of such
Lender setting forth in reasonable detail the basis for determining such amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.

SECTION 5.12. Taxes.  (a) Payments Free and Clear. Any and all payments by the
Borrower hereunder or under the Revolving Credit Notes or the Letters of Credit
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholding, and all
liabilities with respect thereto excluding, (i) in the case of each Lender and
the Administrative Agent, income and franchise taxes imposed on (or measured by)
its net income by the United States of America or by the jurisdiction under the
laws of which such Lender or the Administrative Agent (as the case may be) is
organized or its principal office is located or is or should be qualified to do
business or any political subdivision thereof, or in the case of any Lender, in
which its applicable Lending Office is located (provided, however, that no
Lender shall be deemed to be located in any jurisdiction solely as a result of
taking any action related to this Agreement or the Revolving Credit Notes or
Letters of Credit) and (ii) any branch profits tax imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (i) above (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as "Taxes").
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Revolving Credit Note or Letter of
Credit to any Lender or the Administrative Agent, (A) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
5.12) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the amount such party would have received had no such deductions
been made, (B) the Borrower shall make such deductions, (C) the Borrower shall
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable law, and (D) the Borrower shall deliver to the
Administrative Agent evidence of such payment to the relevant taxing authority
or other authority in the manner provided in Section 5.12(d). The Borrower shall
not, however, be required to pay any amounts pursuant to clause (A) of the
preceding sentence to any Foreign Lender or the Administrative Agent not
organized under the laws of the United States of America or a state thereof (or
the District of Columbia) if such Foreign Lender or the Administrative Agent
fails to comply with the requirements of paragraph (e) of this Section 5.12 or
Section 5.9(d), as the case may be.

        (b) Stamp and Other Taxes. In addition, the Borrower shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Revolving Credit Loans, the Letters of Credit, the other Loan Documents
(hereinafter referred to as "Other Taxes").

32

--------------------------------------------------------------------------------

        (c) Indemnity. The Borrower shall indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 5.12) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A certificate as to the amount of such payment or liability prepared
by a Lender or the Administrative Agent, absent manifest error, shall be
conclusive, provided that if the Borrower reasonably believes that such Taxes or
Other Taxes were not correctly or legally asserted, such Lender or the
Administrative Agent (as the case may be) shall use reasonable efforts to
cooperate with the Borrower, at the Borrower's expense, to obtain a refund of
such Taxes or Other Taxes. Such indemnification shall be made within thirty (30)
days from the date such Lender or the Administrative Agent (as the case may be)
makes written demand therefor. If a Lender or the Administrative Agent shall
become aware that it is entitled to receive a refund in respect of Taxes or
Other Taxes, it promptly shall notify the Borrower of the availability of such
refund and shall, within sixty (60) days after receipt of a request by the
Borrower pursue or timely claim such refund at the Borrower's expense. If any
Lender or the Administrative Agent receives a refund in respect of any Taxes or
Other Taxes for which such Lender or the Administrative Agent has received
payment from the Borrower hereunder, it promptly shall repay such refund (plus
interest received, if any) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
5.12 with respect to Taxes or Other Taxes giving rise to such refund), provided
that the Borrower, upon the request of such Lender or the Administrative Agent,
agrees to return such refund (plus any penalties, interest or other charges
required to be paid) to such Lender or the Administrative Agent in the event
such Lender or the Administrative Agent is required to repay such refund to the
relevant taxing authority.

        (d) Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 14.1, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.

        (e) Delivery of Tax Forms. Each Foreign Lender shall deliver to the
Borrower, with a copy to the Administrative Agent, on the Closing Date or
concurrently with the delivery of the relevant Assignment and Acceptance, as
applicable, (i) two United States Internal Revenue Service Forms W-8ECI or Forms
W-8BEN, as applicable (or successor forms) properly completed and certifying in
each case that such Foreign Lender is entitled to a complete exemption from
withholding or deduction for or on account of any United States federal income
taxes, and (ii) an Internal Revenue Service Form W-8 or W-9 or successor
applicable form, as the case may be, to establish an exemption from United
States backup withholding taxes. Each Foreign Lender further agrees to deliver
to the Borrower, with a copy to the Administrative Agent, a Form W-8BEN or
W-8ECI and Form W-8 or W-9, or successor applicable forms or manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the Borrower,
certifying in the case of a Form W-8BEN or W-8ECI that such Foreign Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or the exemption to which such
forms relate unavailable and such Foreign Lender notifies the Borrower and the
Administrative Agent that it is not entitled to receive payments 

33

--------------------------------------------------------------------------------

without deduction or withholding of United States federal income taxes) and, in
the case of a Form W-8 or W-9, establishing an exemption from United States
backup withholding tax.

        (f) Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section 5.12 shall survive the payment in full of the
Obligations and the termination of the Revolving Credit Commitment.

ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 6.01. Closing.  The closing shall take place at the offices of Shearman
& Sterling at 10:00 a.m. on June 11, 2002 or at such other location, on such
other date and at such other time as the parties hereto shall mutually agree.

SECTION 6.02. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit.  The obligation of the Lenders to close this Agreement and to
make the initial Revolving Credit Loans or issue the initial Letters of Credit
is subject to the satisfaction or waiver of each of the following conditions:

> >     (a) Executed Loan Documents. This Agreement and the Revolving Credit
> > Notes (to the extent requested as provided herein) shall have been duly
> > authorized, executed and delivered to the Administrative Agent by the
> > parties thereto, shall be in full force and effect and no default shall
> > exist thereunder, and the Borrower shall have delivered original
> > counterparts thereof to the Administrative Agent.
> > 
> >     (b) Closing Certificates; Etc.
> > 
> >     (i) Officers' Certificate of the Borrower. The Administrative Agent
> > shall have received a certificate from a Responsible Officer, in form and
> > substance reasonably satisfactory to the Administrative Agent, to the effect
> > that all representations and warranties of the Borrower contained in this
> > Agreement and the other Loan Documents are true, correct and complete in all
> > material respects; that the Borrower is not in violation of any of the
> > covenants contained in this Agreement and the other Loan Documents; that,
> > after giving effect to the transactions contemplated by this Agreement, no
> > Default or Event of Default has occurred and is continuing; and that each of
> > the closing conditions has been satisfied or waived (assuming satisfaction
> > of the Administrative Agent where not advised otherwise).
> > 
> >     (ii) General Certificate of the Borrower. The Administrative Agent shall
> > have received a certificate of the secretary, assistant secretary or general
> > counsel of the Borrower certifying as to the incumbency and genuineness of
> > the signature of each officer of the Borrower executing Loan Documents to
> > which it is a party and certifying that attached thereto is a true, correct
> > and complete copy of (A) the articles of incorporation of the Borrower and
> > all amendments thereto, certified as of a recent date by the appropriate
> > Governmental Authority in its jurisdiction of incorporation, (B) the bylaws
> > of the Borrower as in effect on the date of such certifications, (C)
> > resolutions duly adopted by the Board of Directors of the Borrower
> > authorizing the borrowings contemplated hereunder and the execution,
> > delivery and performance of this Agreement and the other Loan Documents to
> > which it is a party, and (D) each certificate required to be delivered
> > pursuant to Section 6.2(b)(iii).

34

--------------------------------------------------------------------------------

> >     (iii) Certificates of Good Standing. The Administrative Agent shall have
> > received long-form certificates as of a recent date of the good standing of
> > the Borrower under the laws of its jurisdiction of organization and
> > short-form certificates as of a recent date of the good standing of the
> > Borrower under the laws of each of California, New York, North Carolina,
> > Texas, Tennessee, Virginia and Washington.
> > 
> >     (iv) Opinions of Counsel. The Administrative Agent shall have received
> > favorable opinions of Ira M. Dansky, General Counsel to the Borrower,
> > Cravath, Swaine & Moore, special counsel to the Borrower, and Schnader
> > Harrison Segal & Lewis LLP, Pennsylvania counsel to the Borrower, addressed
> > to the Administrative Agent and the Lenders with respect to the Borrower,
> > the Loan Documents and such other matters as the Lenders shall reasonably
> > request.
> > 
> >     (c) Consents; Defaults.
> > 
> >     (i) Governmental and Third Party Approvals. The Borrower shall have
> > obtained all material approvals, authorizations and consents of any Person
> > and of all Governmental Authorities and courts having jurisdiction with
> > respect to the transactions contemplated by this Agreement and the other
> > Loan Documents.
> > 
> >     (ii) No Event of Default. No Default or Event of Default shall have
> > occurred and be continuing.
> > 
> >     (d) Financial Matters.
> > 
> >     (i) Financial Statements. The Administrative Agent shall have received
> > the audited Consolidated financial statements of Jones Apparel Group and its
> > Subsidiaries for the Fiscal Year ended on December 31, 2001 and the
> > unaudited financial statements of Jones Apparel Group and its Subsidiaries
> > for the fiscal quarter ended on April 6, 2002.
> > 
> >     (ii) Financial Condition Certificate. The Borrower shall have delivered
> > to the Administrative Agent a certificate, in form and substance reasonably
> > satisfactory to the Administrative Agent, and certified by a Responsible
> > Officer, that the financial projections previously delivered to the
> > Administrative Agent were prepared in good faith based upon assumptions
> > believed to be reasonable at the time.
> > 
> >     (iii) Payment at Closing; Fee Letters. The Borrower shall have paid the
> > fees set forth or referenced in Section 5.3(c) and any other accrued and
> > unpaid fees or commissions due hereunder (including, without limitation,
> > reasonable legal fees and expenses) to the Administrative Agent and Lenders,
> > and to any other Person such amount as may be due thereto in connection with
> > the transactions contemplated hereby, including all taxes, fees and other
> > charges in connection with the execution, delivery, recording, filing and
> > registration of any of the Loan Documents. The Administrative Agent shall
> > have received duly authorized and executed copies of the fee letter
> > agreement referred to in Section 5.3(c).
> > 
> >     (e) Miscellaneous.
> > 
> >     (i) Notice of Revolving Credit Borrowing. The Administrative Agent shall
> > have received a Notice of Revolving Credit Borrowing from the Borrower in
> > accordance with Section 2.2(a) and Section 4.2, and a Notice of Account
> > Designation specifying the

35

--------------------------------------------------------------------------------

> > account or accounts to which the proceeds of any Revolving Credit Loans made
> > after the Closing Date are to be disbursed.
> > 
> >     (ii) Proceedings and Documents. All opinions, certificates and other
> > instruments and all proceedings in connection with the transactions
> > contemplated by this Agreement shall be satisfactory in form and substance
> > to the Lenders.
> > 
> >     (iii) Investment Policy. The Borrower shall have delivered to the
> > Administrative Agent a true and complete copy of the investment policy
> > referenced in Section 11.4(b) in form and content reasonably acceptable to
> > the Administrative Agent.
> > 
> >     (f) Refinancing. On the Closing Date hereunder, (i) all outstanding
> > loans under the Prior Credit Agreement ("Existing Loans") shall be replaced
> > by Revolving Credit Loans hereunder and the Administrative Agent shall make
> > such transfers of funds as are necessary in order that the outstanding
> > balance of such Revolving Credit Loans, together with any Revolving Credit
> > Loans funded on the Closing Date, reflect the Revolving Credit Commitment of
> > the Lenders hereunder, (ii) all outstanding letters of credit issued
> > pursuant to the Prior Credit Agreement shall be deemed Letters of Credit
> > hereunder and each Lender shall purchase a participation therein pursuant to
> > Section 3.4 in accordance with its Revolving Credit Commitment Percentage,
> > (iii) there shall have been paid in cash in full all accrued but unpaid
> > interest due on the Existing Loans up to but excluding the Closing Date,
> > (iv) there shall have been paid in cash in full all accrued but unpaid fees
> > due under the Prior Credit Agreement up to but excluding the Closing Date
> > and all other amounts, costs and expenses then owing to any of the Prior
> > Lenders and/or any Agent, as agent under the Prior Credit Agreement, in each
> > case to the satisfaction of such Agent or Prior Lender, as the case may be,
> > regardless of whether or not such amounts would otherwise be due and payable
> > at such time pursuant to the terms of the Prior Credit Agreement, (v) all
> > outstanding promissory notes issued by the Borrower to the Prior Lenders
> > under the Prior Credit Agreement shall be deemed canceled and the originally
> > executed copies thereof shall be canceled and promptly returned to the
> > Administrative Agent who shall promptly forward such notes to the Borrower
> > and (vi) the commitments and, except as expressly set forth in the Prior
> > Credit Agreement, other obligations and rights of the Borrower and the Prior
> > Lenders shall be terminated without any further action hereunder or
> > thereunder.

SECTION 6.03. Conditions to All Extensions of Credit.  The obligations of the
Lenders to make any Extensions of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing or issue date, as
applicable:

> >     (a) Continuation of Representations and Warranties. The representations
> > and warranties contained in Article VII shall be true and correct on and as
> > of such borrowing or issuance date with the same effect as if made on and as
> > of such date; except for any representation and warranty made as of an
> > earlier date, which representation and warranty shall remain true and
> > correct as of such earlier date.
> > 
> >     (b) No Existing Default. No Default or Event of Default shall have
> > occurred and be continuing hereunder (i) on the borrowing date with respect
> > to such Revolving Credit Loan or after giving effect to the Revolving Credit
> > Loans to be made on such date or (ii) on the issue, extension or renewal
> > date with respect to such Letter of Credit or after giving effect to such
> > Letter of Credit on such date.

36

--------------------------------------------------------------------------------

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

SECTION 7.01. Representations and Warranties.  To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Credit Parties hereby represent and warrant to the
Administrative Agent and Lenders that:

> >     (a) Organization; Power; Qualification. Each of the Credit Parties and
> > their Subsidiaries is duly organized, validly existing and in good standing
> > under the laws of the jurisdiction of its incorporation or formation, has
> > the power and authority to own its properties and to carry on its business
> > as now being and hereafter proposed to be conducted and is duly qualified
> > and authorized to do business in each jurisdiction in which the character of
> > its properties or the nature of its business requires such qualification and
> > authorization, except where the failure to do so could not reasonably be
> > expected to have a Material Adverse Effect.
> > 
> >     (b) Ownership. Each Subsidiary of each of the Credit Parties as of the
> > Closing Date is listed on Schedule 7.1(b). As of the Closing Date, the
> > capitalization of the Credit Parties and their Subsidiaries consists of the
> > number of shares, authorized, issued and outstanding, of such classes and
> > series, with or without par value, described on Schedule 7.1(b). As of the
> > Closing Date, all outstanding shares have been duly authorized and validly
> > issued and are fully paid and nonassessable. The shareholders of the
> > Subsidiaries of the Credit Parties and the number of shares owned by each as
> > of the Closing Date are described on Schedule 7.1(b). As of the Closing
> > Date, there are no outstanding stock purchase warrants, subscriptions,
> > options, securities, instruments or other rights of any type or nature
> > whatsoever, which are convertible into, exchangeable for or otherwise
> > provide for or permit the issuance of capital stock of the Credit Parties or
> > their Subsidiaries, except as described on Schedule 7.1(b).
> > 
> >     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of
> > the Credit Parties and, if applicable, their Subsidiaries has the right,
> > power and authority and has taken all necessary corporate and other action
> > to authorize the execution, delivery and performance of each of the Loan
> > Documents to which it is a party in accordance with their respective terms.
> > Each of the Loan Documents have been duly executed and delivered by the duly
> > authorized officers of the Credit Parties and each of their Subsidiaries
> > party thereto, as applicable, and each such document constitutes the legal,
> > valid and binding obligation of the Credit Parties and, if applicable, each
> > of their Subsidiaries party thereto, enforceable in accordance with its
> > terms, except as such enforcement may be limited by bankruptcy, insolvency,
> > reorganization, moratorium or similar state or federal debtor relief laws
> > from time to time in effect which affect the enforcement of creditors'
> > rights in general and the availability of equitable remedies.
> > 
> >     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws,
> > Etc. The execution, delivery and performance by the Credit Parties and their
> > Subsidiaries of the Loan Documents to which each such Person is a party, in
> > accordance with their respective terms, the borrowings hereunder and the
> > transactions contemplated hereby do not and will not, by the passage of
> > time, the giving of notice or otherwise, (i) require any of the Credit
> > Parties or any of their Subsidiaries to obtain any Governmental Approval not
> > otherwise already obtained or violate any Applicable Law relating to the
> > Credit Parties or any of their Subsidiaries, (ii) conflict with, result in a
> > breach of or constitute a default under the articles of incorporation,
> > bylaws or other organizational documents of the Credit Parties or any of
> > their Subsidiaries or any indenture or other material 

37

--------------------------------------------------------------------------------

> > agreement or instrument to which such Person is a party or by which any of
> > its properties may be bound or any Governmental Approval relating to such
> > Person except as could not reasonably be expected to have a Material Adverse
> > Effect, or (iii) result in or require the creation or imposition of any
> > material Lien upon or with respect to any property now owned or hereafter
> > acquired by such Person.
> > 
> >     (e) Compliance with Law; Governmental Approvals. Other than with respect
> > to environmental matters, which are treated exclusively in Section 7.1(h)
> > hereof, each of the Credit Parties and their Subsidiaries (i) has all
> > Governmental Approvals required by any Applicable Law for it to conduct its
> > business, each of which is in full force and effect, is final and not
> > subject to review on appeal and is not the subject of any pending or, to the
> > best of its knowledge, threatened attack by direct or collateral proceeding,
> > and (ii) is in compliance with each Governmental Approval applicable to it
> > and in compliance with all other Applicable Laws relating to it or any of
> > its respective properties; in each case, except where the failure to do so
> > could not reasonably be expected to have a Material Adverse Effect.
> > 
> >     (f) Tax Returns and Payments. Each of the Credit Parties and their
> > Subsidiaries has timely filed or caused to be timely filed all federal and
> > state, local and other tax returns required by Applicable Law to be filed,
> > and has paid, or made adequate provision for the payment of, all federal and
> > state, local and other taxes, assessments and governmental charges or levies
> > upon it and its property, income, profits and assets which are due and
> > payable, except (a) taxes that are being contested in good faith by
> > appropriate proceedings and for which such Credit Party or Subsidiary, as
> > applicable, has set aside on its books adequate reserves or (b) to the
> > extent the failure to do so could not reasonably be expected to have a
> > Material Adverse Effect. No Governmental Authority has asserted any material
> > Lien or other claim against the Credit Parties or any Subsidiary thereof
> > with respect to unpaid taxes (except for taxes not yet due) which has not
> > been discharged or resolved.
> > 
> >     (g) Intellectual Property Matters. Each of the Credit Parties and its
> > Subsidiaries owns or possesses rights to use all franchises, licenses,
> > copyrights, copyright applications, patents, patent rights or licenses,
> > patent applications, trademarks, trademark rights, trade names, trade name
> > rights, copyrights and rights with respect to the foregoing which are
> > required to conduct its business except where the failure to do so could not
> > reasonably be expected to have a Material Adverse Effect. No event has
> > occurred which, to the knowledge of the Credit Parties, permits, or after
> > notice or lapse of time or both would permit, the revocation or termination
> > of any such rights, and, to the knowledge of the Credit Parties, neither the
> > Credit Parties nor any Subsidiary thereof is liable to any Person for
> > infringement under Applicable Law with respect to any such rights as a
> > result of its business operations, except as could not reasonably be
> > expected to have a Material Adverse Effect.
> > 
> >     (h) Environmental Matters. Except as could not reasonably be expected to
> > have a Material Adverse Effect:
> > 
> > > >     (i) The properties of the Credit Parties and their Subsidiaries do
> > > > not contain, and to their knowledge have not previously contained, any
> > > > Hazardous Materials in amounts or concentrations which (A) constitute or
> > > > constituted a violation of applicable Environmental Laws or (B) could
> > > > give rise to liability under applicable Environmental Laws;

38

--------------------------------------------------------------------------------

> > > >     (ii) The properties of the Credit Parties and their Subsidiaries and
> > > > all operations conducted in connection therewith are in compliance, and
> > > > have been in compliance, with all applicable Environmental Laws, and
> > > > there are no Hazardous Materials at, under or about such properties or
> > > > such operations in amounts or concentrations which could reasonably be
> > > > expected to interfere with the continued operation of such properties;
> > > > 
> > > >     (iii) Neither any of the Credit Parties nor any Subsidiary thereof
> > > > has received any notice of violation, alleged violation, non-compliance,
> > > > liability or potential liability regarding environmental matters or
> > > > compliance with Environmental Laws, nor does any of the Credit Parties
> > > > or any Subsidiary thereof have knowledge or reason to believe that any
> > > > such notice will be received or is being threatened;
> > > > 
> > > >     (iv) To the knowledge of the Credit Parties, Hazardous Materials
> > > > have not been transported or disposed of from the properties of the
> > > > Credit Parties or any of their Subsidiaries in violation of, or in a
> > > > manner or to a location which could reasonably be expected to give rise
> > > > to liability under, Environmental Laws, nor, to the knowledge of the
> > > > Credit Parties, have any Hazardous Materials been generated, treated,
> > > > stored or disposed of at, on or under any of such properties in
> > > > violation of, or in a manner which could reasonably be expected to give
> > > > rise to liability under, any Environmental Laws;
> > > > 
> > > >     (v) No judicial proceedings or governmental or administrative action
> > > > is pending, or, to the knowledge of the Credit Parties, threatened,
> > > > under any Environmental Law to which any of the Credit Parties or any
> > > > Subsidiary thereof will be named as a party, nor are there any consent
> > > > decrees or other decrees, consent orders, administrative orders or other
> > > > orders, or other administrative or judicial requirements outstanding
> > > > under any Environmental Law with respect to the properties or operations
> > > > of the Credit Parties and their Subsidiaries; and
> > > > 
> > > >     (vi) To the knowledge of the Credit Parties, there has been no
> > > > release, or to the best of the Credit Parties' knowledge, the threat of
> > > > release, of Hazardous Materials at or from the properties of the Credit
> > > > Parties or any of their Subsidiaries, in violation of or in amounts or
> > > > in a manner that could reasonably be expected to give rise to liability
> > > > under Environmental Laws.
> > 
> >     (i) ERISA.
> > 
> >     (i) Each of the Credit Parties and each ERISA Affiliate is in compliance
> > with all applicable provisions of ERISA and the regulations and published
> > interpretations thereunder with respect to all Employee Benefit Plans except
> > where any such non-compliance could not reasonably be expected to have a
> > Material Adverse Effect. Except for any failure that would not reasonably be
> > expected to have a Material Adverse Effect, each Employee Benefit Plan that
> > is intended to be qualified under Section 401(a) of the Code has been
> > determined by the Internal Revenue Service to be so qualified, and each
> > trust related to such plan has been determined to be exempt under Section
> > 501(a) of the Code. No liability that could reasonably be expected to result
> > in a Material Adverse Effect has been incurred by the Credit Parties or any
> > ERISA Affiliate which remains unsatisfied for any taxes or penalties with
> > respect to any Employee Benefit Plan or any Multiemployer Plan;

39

--------------------------------------------------------------------------------

> >     (ii) No accumulated funding deficiency (as defined in Section 412 of the
> > Code) has been incurred (without regard to any waiver granted under Section
> > 412 of the Code), nor has any funding waiver from the Internal Revenue
> > Service been received or requested with respect to any Pension Plan;
> > 
> >     (iii) Neither the Credit Parties nor any ERISA Affiliate has: (A)
> > engaged in a nonexempt prohibited transaction described in Section 406 of
> > ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
> > which remains outstanding other than the payment of premiums and there are
> > no premium payments which are due and unpaid, (C) failed to make a required
> > contribution or payment to a Multiemployer Plan, or (D) failed to make a
> > required installment or other required payment under Section 412 of the Code
> > except where any of the foregoing individually or in the aggregate could not
> > reasonably be expected to have a Material Adverse Effect;
> > 
> >     (iv) No Termination Event that could reasonably be expected to result in
> > a Material Adverse Effect has occurred or is reasonably expected to occur;
> > and
> > 
> >     (v) No proceeding, claim, lawsuit and/or investigation is existing or,
> > to the knowledge of the Credit Parties, threatened concerning or involving
> > any Employee Benefit Plan that could reasonably be expected to result in a
> > Material Adverse Effect.
> > 
> >     (j) Margin Stock. Neither the Credit Parties nor any Subsidiary thereof
> > is engaged principally or as one of its activities in the business of
> > extending credit for the purpose of "purchasing" or "carrying" any "margin
> > stock" (as each such term is defined or used in Regulation U of the Board of
> > Governors of the Federal Reserve System). No part of the proceeds of any of
> > the Revolving Credit Loans or Letters of Credit will be used for purchasing
> > or carrying margin stock, unless the Credit Parties shall have given the
> > Administrative Agent and Lenders prior notice of such event and such other
> > information as is reasonably necessary to permit the Administrative Agent
> > and Lenders to comply, in a timely fashion, with all reporting obligations
> > required by Applicable Law, or for any purpose which violates, or which
> > would be inconsistent with, the provisions of Regulation T, U or X of such
> > Board of Governors.
> > 
> >     (k) Government Regulation. Neither the Credit Parties nor any Subsidiary
> > thereof is an "investment company" or a company "controlled" by an
> > "investment company" (as each such term is defined or used in the Investment
> > Company Act of 1940, as amended) and neither the Credit Parties nor any
> > Subsidiary thereof is, or after giving effect to any Extension of Credit
> > will be, subject to regulation under the Public Utility Holding Company Act
> > of 1935 or the Interstate Commerce Act, each as amended.
> > 
> >     (l) Burdensome Provisions. Neither the Credit Parties nor any Subsidiary
> > thereof is a party to any indenture, agreement, lease or other instrument,
> > or subject to any corporate or partnership restriction, Governmental
> > Approval or Applicable Law which is so unusual or burdensome as in the
> > foreseeable future could be reasonably expected to have a Material Adverse
> > Effect. The Credit Parties and their Subsidiaries do not presently
> > anticipate that future expenditures needed to meet the provisions of any
> > statutes, orders, rules or regulations of a Governmental Authority will be
> > so burdensome as to have a Material Adverse Effect.
> > 
> >     (m) Financial Statements. The (i) Consolidated balance sheets of Jones
> > Apparel Group and its Subsidiaries as of December 31, 2001, and the related
> > statements of 

40

--------------------------------------------------------------------------------

> > income, stockholders' equity and cash flows for the Fiscal Years then ended
> > and (ii) unaudited Consolidated balance sheet of Jones Apparel Group and its
> > Subsidiaries as of April 6, 2002, and related unaudited interim statements
> > of income, stockholders' equity and cash flows, copies of which have been
> > furnished to the Administrative Agent and each Lender, are complete in all
> > material respects and fairly present in all material respects the assets,
> > liabilities and financial position of Jones Apparel Group and its
> > Subsidiaries as at such dates, and the results of the operations and changes
> > of financial position for the periods then ended, subject to normal year end
> > adjustments. All such financial statements, including the related notes
> > thereto, have been prepared in accordance with GAAP.
> > 
> >     (n) No Material Adverse Change. Since the later to occur of (i) April 6,
> > 2002 or (ii) the date of the most recently delivered audited financial
> > statements of Jones Apparel Group and its Subsidiaries, there has been no
> > Material Adverse Effect.
> > 
> >     (o) Liens. None of the properties and assets of the Credit Parties or
> > any Subsidiary thereof is subject to any Lien, except Liens permitted
> > pursuant to Section 11.3.
> > 
> >     (p) Debt and Guaranty Obligations. Schedule 7.1(p) is a complete and
> > correct listing of all Debt and Guaranty Obligations of the Credit Parties
> > and their Subsidiaries as of the Closing Date in excess of $5,000,000.
> > 
> >     (q) Litigation. Except for matters existing on the Closing Date and set
> > forth on Schedule 7.1(q), there are no actions, suits or proceedings pending
> > nor, to the knowledge of the Credit Parties, threatened against or affecting
> > the Credit Parties or any Subsidiary thereof or any of their respective
> > properties in any court or before any arbitrator of any kind or before or by
> > any Governmental Authority, which could reasonably be expected to have a
> > Material Adverse Effect or which relate to the enforceability of any Loan
> > Documents.
> > 
> >     (r) Absence of Defaults. To the knowledge of the Credit Parties, no
> > event has occurred or is continuing which constitutes a Default or an Event
> > of Default.
> > 
> >     (s) Accuracy and Completeness of Information. The Credit Parties have
> > disclosed to the Lenders all agreements, instruments and corporate or other
> > restrictions to which they or any of their Subsidiaries are subject, and all
> > other matters known to them, that, individually or in the aggregate, could
> > reasonably be expected to have a Material Adverse Effect. The written
> > information, taken as a whole, furnished by or on behalf of the Credit
> > Parties to the Administrative Agent or any Lender in connection with the
> > negotiation of this Agreement or delivered hereunder (as modified or
> > supplemented by other information so furnished) does not contain any
> > material misstatement of fact or omit to state any material fact necessary
> > to make the statements therein, in the light of the circumstances under
> > which they were made, not misleading; provided that, with respect to
> > projected financial information, the Credit Parties represent only that such
> > information was prepared in good faith based upon assumptions believed to be
> > reasonable at the time.

SECTION 7.02. Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate delivered in
connection with this Agreement, or any of the Loan Documents (including but not
limited to any such representation or warranty made in or in connection with
any 

41

--------------------------------------------------------------------------------

amendment thereto) shall constitute representations and warranties made under
this Agreement. All representations and warranties made under this Agreement
shall be made or deemed to be made at and as of the Closing Date, shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VIII FINANCIAL INFORMATION AND NOTICES

    Until all the Obligations (other than Obligations under Hedging Agreements)
have been paid and satisfied in full and the Revolving Credit Commitment
terminated, unless consent has been obtained in the manner set forth in Section
14.11 hereof, the Credit Parties will furnish or cause to be furnished to the
Administrative Agent and to the Lenders at their respective addresses as set
forth on Schedule 1.1(a), or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

SECTION 8.01. Financial Statements and Projections.  (a) Quarterly Financial
Statements. As soon as practicable and in any event within forty-five (45) days
after the end of the first three fiscal quarters of each Fiscal Year, an
unaudited Consolidated balance sheet of Jones Apparel Group and its Subsidiaries
as of the close of such fiscal quarter and unaudited Consolidated statements of
income, stockholders' equity and cash flows for the fiscal quarter then ended
and that portion of the Fiscal Year then ended, including the notes thereto, all
in reasonable detail setting forth in comparative form the corresponding figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the preceding Fiscal Year and prepared by Jones Apparel
Group in accordance with GAAP and, if applicable, containing disclosure of the
effect on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by a Responsible Officer to present fairly in all material respects
the financial condition of Jones Apparel Group and its Subsidiaries as of their
respective dates and the results of operations of Jones Apparel Group and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.

        (b) Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of Jones Apparel Group and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
stockholders' equity and cash flows for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures for the preceding Fiscal Year and prepared by a
nationally recognized independent certified public accounting firm in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by Jones Apparel Group or any of its Subsidiaries
or with respect to accounting principles followed by Jones Apparel Group or any
of its Subsidiaries not in accordance with GAAP.

42

--------------------------------------------------------------------------------

SECTION 8.02. Officer's Compliance Certificate.  At each time financial
statements are delivered pursuant to Section 8.1(a) or (b) a certificate of a
Responsible Officer in the form of Exhibit F attached hereto (an "Officer's
Compliance Certificate").

SECTION 8.03. Accountants' Certificate.  At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to the Administrative
Agent for the benefit of the Lenders:

> >     (a) stating that in making the examination necessary for the
> > certification of such financial statements, they obtained no knowledge of
> > any Default or Event of Default or, if such is not the case, specifying such
> > Default or Event of Default and its nature and period of existence; and
> > 
> >     (b) including the calculations prepared by such accountants required to
> > establish whether or not the Credit Parties and their Subsidiaries are in
> > compliance with the financial covenants set forth in Article X hereof as at
> > the end of each respective period.

SECTION 8.04. Other Reports.  (a) Promptly but in any event within ten (10)
Business Days after the filing thereof, a copy of (i) each report or other
filing made by the Credit Parties or any or their Subsidiaries with the
Securities and Exchange Commission and required by the Securities and Exchange
Commission to be delivered to the shareholders of the Credit Parties or any or
their Subsidiaries, (ii) each report made by the Credit Parties or any of their
Subsidiaries to the Securities and Exchange Commission on Form 8-K and (iii)
each final registration statement of the Credit Parties or any of their
Subsidiaries filed with the Securities and Exchange Commission, except in
connection with pension plans and other employee benefit plans; and

        (b) Such other information regarding the operations, business affairs
and financial condition of the Credit Parties or any of their Subsidiaries as
the Administrative Agent or any Lender may reasonably request.

SECTION 8.05. Notice of Litigation and Other Matters.  Prompt (but in no event
later than ten (10) Business Days after a principal officer of the Credit
Parties obtains knowledge thereof) telephonic (confirmed in writing) or written
notice of:

> >     (a) the commencement of all proceedings and investigations by or before
> > any Governmental Authority and all actions and proceedings in any court or
> > before any arbitrator against or involving the Credit Parties or any
> > Subsidiary thereof or any of their respective properties, assets or
> > businesses which in the reasonable judgment of the Credit Parties could
> > reasonably be expected to have a Material Adverse Effect;
> > 
> >     (b) any notice of any violation received by the Credit Parties or any
> > Subsidiary thereof from any Governmental Authority including, without
> > limitation, any notice of violation of Environmental Laws, which in the
> > reasonable judgment of the Credit Parties in any such case could reasonably
> > be expected to have a Material Adverse Effect;
> > 
> >     (c) any Default or Event of Default; and
> > 
> >     (d) (i) any unfavorable determination letter from the Internal Revenue
> > Service regarding the qualification of an Employee Benefit Plan under
> > Section 401(a) of the Code (along with a copy thereof) which could
> > reasonably be expected to have a Material Adverse Effect, (ii) all notices
> > received by the Credit Parties or any ERISA Affiliate 

43

--------------------------------------------------------------------------------

> > of the PBGC's intent to terminate any Pension Plan or to have a trustee
> > appointed to administer any Pension Plan, (iii) all notices received by the
> > Credit Parties or any ERISA Affiliate from a Multiemployer Plan sponsor
> > concerning the imposition or amount of withdrawal liability pursuant to
> > Section 4202 of ERISA which could reasonably have a Material Adverse Effect
> > and (iv) the Credit Parties obtaining knowledge or reason to know that the
> > Credit Parties or any ERISA Affiliate has filed or intends to file a notice
> > of intent to terminate any Pension Plan under a distress termination within
> > the meaning of Section 4041(c) of ERISA.

SECTION 8.06. Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Credit
Parties to the Administrative Agent or any Lender (other than financial
forecasts) whether pursuant to this Article VIII or any other provision of this
Agreement, shall be, at the time the same is so furnished, true and complete in
all material respects.

ARTICLE IX AFFIRMATIVE COVENANTS

    Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment terminated, unless consent has been obtained in the manner provided
for in Section 14.11, the Credit Parties will, and will cause each of their
Subsidiaries to:

SECTION 9.01. Preservation of Corporate Existence and Related Matters.  Except
as permitted by Section 11.5, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law in
which the failure to so qualify would have a Material Adverse Effect.

SECTION 9.02. Maintenance of Property.  Protect and preserve all properties
useful in and material to its business, including copyrights, patents, trade
names and trademarks; maintain in good working order and condition all
buildings, equipment and other tangible real and personal property material to
the conduct of its business, ordinary wear and tear excepted; and from time to
time make or cause to be made all renewals, replacements and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times.

SECTION 9.03. Insurance.  Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law including, without limitation, hazard and business interruption
coverage.

SECTION 9.04. Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 9.05. Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay (a) all
material taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its property, and 

44

--------------------------------------------------------------------------------

(b) all other material indebtedness, obligations and liabilities in accordance
with customary trade practices; provided, that the Credit Parties or such
Subsidiary may contest any item described in clause (a) or (b) of this Section
9.5 in good faith so long as adequate reserves are maintained with respect
thereto to the extent required by GAAP. It is expected that all payments in
respect of the Obligations, the Existing Debt Securities and the Additional Debt
Securities will be made by the Borrower.

SECTION 9.06. Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to observe or comply could not reasonably be expected
to have a Material Adverse Effect.

SECTION 9.07. Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and use best efforts to ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and use its best efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where the failure to comply could not
reasonably have a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws except (i) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) to the extent the Credit
Parties or any of their Subsidiaries are contesting, in good faith, any such
requirement, order or directive before the appropriate Governmental Authority so
long as adequate reserves are maintained with respect thereto to the extent
required by GAAP, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Credit Parties
or such Subsidiaries, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney's and consultant's fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.

SECTION 9.08. Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) comply with all applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect, (b) not take any
action or fail to take action the result of which would result in a liability to
the PBGC or to a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect, and (c) furnish to the
Administrative Agent upon the Administrative Agent's request such additional
information about any Employee Benefit Plan concerning compliance with this
covenant as may be reasonably requested by the Administrative Agent.

SECTION 9.09. Conduct of Business. Engage only in businesses in substantially
the same fields as the businesses conducted on the Closing Date (including,
without limitation, the apparel and/or footwear industry generally) and in lines
of business reasonably related thereto (collectively, 

45

--------------------------------------------------------------------------------

"Permitted Lines of Business"), or as otherwise permitted pursuant to the terms
of this Agreement.

SECTION 9.10. Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon reasonable prior
notice to visit and inspect its properties; inspect and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.

SECTION 9.11. Use of Proceeds. The Credit Parties shall use the proceeds of the
Revolving Credit Loans to (a) refinance certain existing Debt, (b) for working
capital and general corporate purposes of the Credit Parties and their
Subsidiaries, including acquisitions and stock repurchases and (c) the payment
of certain fees and expenses incurred in connection with the transactions
contemplated hereby or thereby.

ARTICLE X FINANCIAL COVENANTS

    Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.11 hereof, the Credit Parties and their Subsidiaries on a
Consolidated basis will not:

SECTION 10.01. Interest Coverage Ratio. As of the end of any fiscal quarter,
permit the ratio (the "Interest Coverage Ratio") of (a) EBITDAR for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date to (b) the sum of (i) Interest Expense paid or payable in cash and (ii)
Rental Expense, both for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date, to be less than (i) 2.50 to 1.0 for
the period from the Closing Date through and including the fiscal quarter ending
closest to September 30, 2002; and (ii) 2.75 to 1.0 for all times thereafter.

SECTION 10.02. Minimum Net Worth. As of the end of any fiscal quarter, permit
Consolidated Net Worth to be less than $905,772,400.

ARTICLE XI NEGATIVE COVENANTS

    Until all of the Obligations (other than any Obligations under any Hedging
Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment has expired or been terminated, unless consent has been obtained in
the manner set forth in Section 14.11 hereof, the Credit Parties will not and
will not permit any of their Subsidiaries to:

SECTION 11.01. Limitations on Debt and Guaranty Obligations. Create, incur,
assume or suffer to exist any Debt, including Guaranty Obligations, except:

> >     (a) the Obligations of the Credit Parties;
> > 
> >     (b) the Five-Year Credit Agreement Obligations;
> > 
> >     (c) Debt existing on the Closing Date (other than the Five-Year Credit
> > Agreement Obligations), including the Debt as set forth on Schedule 7.1(p);

46

--------------------------------------------------------------------------------

> >     (d) Debt in the form of additional credit facilities of the Credit
> > Parties or their Subsidiaries for borrowings denominated in currencies other
> > than Dollars; provided that the equivalent Dollar Amount of the aggregate
> > commitment thereunder does not exceed $50,000,000 on any date of
> > determination;
> > 
> >     (e) Debt of the Credit Parties and their Subsidiaries, not otherwise
> > permitted under this Section 11.1, incurred in connection with (i)
> > Capitalized Leases, (ii) purchase money Debt, (iii) Debt of a Subsidiary
> > incurred and outstanding on or prior to the date on which such Subsidiary
> > was acquired by any Credit Party or otherwise became a Subsidiary of such
> > Credit Party (other than Debt incurred as consideration in, or to provide
> > all or any portion of the funds or credit support utilized to consummate,
> > the transaction or series of transactions pursuant to which such Subsidiary
> > became a Subsidiary of such Credit Party or was otherwise acquired by such
> > Credit Party) and (iv) any other unsecured Debt of the Subsidiaries of the
> > Credit Parties in an aggregate outstanding amount (excluding any
> > attributable Debt from the contemplated sale leaseback transaction involving
> > the Credit Parties' distribution warehouse at South Hill, Virginia) not to
> > exceed fifteen percent (15%) of Consolidated Net Worth of the Credit Parties
> > and their Subsidiaries on any date of determination;
> > 
> >     (f) additional Debt of the Credit Parties, not otherwise permitted under
> > this Section 11.1, arising under or in connection with public or privately
> > placed notes, debentures, bonds, or debt securities or related indentures or
> > other agreements (the "Additional Debt Securities") so long as no Default or
> > Event of Default exists on the date any such Additional Debt Security is
> > created or arises as a result of any borrowing thereunder, except in
> > connection with the issuance of exchange securities in connection with any
> > exchange offer registered under the Securities Act of 1933, as amended,
> > following a private placement of Additional Debt Securities;
> > 
> >     (g) other Debt of the Credit Parties, not otherwise permitted under this
> > Section 11.1, in an aggregate outstanding amount not to exceed $300,000,000
> > on any date of determination;
> > 
> >     (h) Debt of the Credit Parties to any Subsidiary or any other Credit
> > Party and of any Subsidiary to the Credit Parties or any other Subsidiary;
> > 
> >     (i) Debt incurred in respect of the extension, renewal, refinancing,
> > replacement or refunding (collectively, the "refinancing") of Debt incurred
> > pursuant to clause (a), (b), (c) or (e); provided, that (i) such Debt is an
> > aggregate principal amount (or if incurred with original issue discount, an
> > aggregate issue price) not in excess of the sum of (x) the aggregate
> > principal amount (or if incurred with original issue discount, the aggregate
> > accreted value) then outstanding of the Debt being refinanced and (y) an
> > amount necessary to pay any fees and expenses, including premiums and
> > defeasance costs, related to such refinancing, (ii) the average life of such
> > Debt is equal to or greater than the average life of the Debt being
> > refinanced, (iii) the stated maturity of such Debt is no earlier than the
> > stated maturity of the Debt being refinanced; and (iv) the new Debt shall
> > not be senior in right of payment to the Debt that is being refinanced;
> > provided, that none of the Debt permitted to be incurred by this Section
> > shall expressly restrict, limit or otherwise encumber (unless such
> > restriction, limitation or other encumbrance is a Permitted Encumbrance (as
> > defined below)), the ability of any Subsidiary of the Credit Parties to make
> > any payment to the Credit Parties or any of their Subsidiaries (in the form
> > of dividends, intercompany advances or otherwise) for the purpose of
> > enabling the Credit 

47

--------------------------------------------------------------------------------

> > Parties to pay the Obligations. For purposes of this Section 11.1, with
> > regard to any Debt, a "Permitted Encumbrance" shall mean any restriction,
> > limitation or other encumbrance that applies solely if a default or event of
> > default (other than a default resulting solely from the breach of a
> > representation or warranty) occurs and is continuing under such Debt;
> > provided further that, with respect to any default or event of default
> > (other than a payment default, including as a result of acceleration, or a
> > bankruptcy event with respect to the obligor of such Debt), such encumbrance
> > or restriction may not prohibit dividends to the Credit Parties or any
> > Subsidiary thereof to pay the Obligations for more than one hundred eighty
> > (180) days in any consecutive three hundred sixty (360) day period; and
> > 
> >     (j) Debt incurred in connection with the Permitted Investment Policy.

SECTION 11.02. [Reserved].

SECTION 11.03. Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:

> >     (a) Liens for taxes, assessments and other governmental charges or
> > levies (excluding any Lien imposed pursuant to any of the provisions of
> > ERISA or Environmental Laws) not yet due or as to which the period of grace,
> > if any, related thereto has not expired or which are being contested in good
> > faith and by appropriate proceedings if adequate reserves are maintained to
> > the extent required by GAAP;
> > 
> >     (b) the claims of materialmen, mechanics, carriers, warehousemen,
> > processors or landlords for labor, materials, supplies or rentals incurred
> > in the ordinary course of business, (i) which are not overdue for a period
> > of more than thirty (30) days or (ii) which are being contested in good
> > faith and by appropriate proceedings;
> > 
> >     (c) Liens consisting of deposits or pledges made in the ordinary course
> > of business in connection with, or to secure payment of, obligations under
> > workers' compensation, unemployment insurance or similar legislation or
> > obligations under customer service contracts;
> > 
> >     (d) Liens constituting encumbrances in the nature of zoning
> > restrictions, easements and rights or restrictions of record on the use of
> > real property, which do not, in any case, materially detract from the value
> > of such property or materially impair the use thereof in the ordinary
> > conduct of business;
> > 
> >     (e) Liens of the Administrative Agent for the benefit of the
> > Administrative Agent and the Lenders;
> > 
> >     (f) Liens incurred in the ordinary course of business securing Debt of
> > the Credit Parties permitted under Section 11.1 not to exceed $75,000,000 in
> > the aggregate outstanding in addition to Liens existing on the Closing Date;
> > 
> >     (g) Liens existing on any property or asset prior to the acquisition
> > thereof by the Credit Parties or any Subsidiary or existing on any property
> > or asset of any Person that 

48

--------------------------------------------------------------------------------

> > becomes a Subsidiary or is merged with or into the Credit Parties or any
> > Subsidiary after the date hereof prior to the time such Person becomes a
> > Subsidiary or is so merged;
> > 
> >     (h) Liens in existence on the Closing Date and described on Schedule
> > 11.3;
> > 
> >     (i) Liens securing Debt incurred in connection with Capitalized Leases
> > and purchase money Debt permitted under Section 11.1(e); provided that (i)
> > such Liens shall be created substantially simultaneously with the
> > acquisition of the related asset, (ii) such Liens do not at any time
> > encumber any property other than the property financed by such Debt, (iii)
> > the amount of Debt secured thereby is not increased and (iv) the principal
> > amount of Debt secured by any such Lien shall at no time exceed one hundred
> > percent (100%) of the original purchase price of such property at the time
> > it was acquired;
> > 
> >     (j) Liens incurred to secure appeal bonds and judgment and attachment
> > Liens in respect of judgments or orders that do not constitute an Event of
> > Default under Section 12.1(m);
> > 
> >     (k) Liens arising solely by virtue of any statutory or common law
> > provision relating to banker's liens, rights of setoff or similar rights and
> > remedies, in each case as to deposit accounts or other funds maintained with
> > a creditor depository institution;
> > 
> >     (l) deposits to secure the performance of bids, trade contracts, leases,
> > statutory obligations, surety and appeal bonds, performance bonds and other
> > obligations of a like nature, in each case in the ordinary course of
> > business;
> > 
> >     (m) Liens arising in the ordinary course of business that do not secure
> > monetary obligations;
> > 
> >     (n) Liens arising by the terms of letters of credit entered into in the
> > ordinary course of business to secure reimbursement obligations thereunder;
> > 
> >     (o) Liens securing Debt or other obligations between the Credit Parties
> > and a Subsidiary or between Subsidiaries or Credit Parties;
> > 
> >     (p) Liens granted to any bank or other institution securing the payments
> > to be made to such bank or other institution by the Credit Parties or a
> > Subsidiary of the Credit Parties pursuant to any Hedging Agreement; provided
> > that, such agreements are entered into in, or are incidental to, the
> > ordinary course of business;
> > 
> >     (q) The refinancing of any Lien referred to in clause (g), (h), (i) or
> > (p) provided, that the principal amount of Debt (or, if incurred with
> > original issue discount, an aggregate issue price) secured thereby and not
> > otherwise authorized by clause (g), (h), (i) or (p) shall not exceed the
> > principal amount of Debt (or if incurred without original issue discount,
> > the aggregate accreted value) plus any fees and expenses, including premiums
> > and defeasance costs, payable in connection with any such extension,
> > renewal, replacement or refunding, so secured at the time of such extension,
> > renewal, replacement or refunding; and
> > 
> >     (r) Liens incurred in connection with the Permitted Investment Policy.

49

--------------------------------------------------------------------------------

SECTION 11.04. Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock (other than capital stock of the Credit Parties), interests in any
partnership, limited liability company or joint venture (including without
limitation the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person, or enter into, directly or indirectly, any commitment
or option in respect of the foregoing (collectively, "Investments") except:

> >     (a) Investments in Subsidiaries existing on the Closing Date and the
> > other existing loans, advances and Investments described on Schedule 11.4;
> > 
> >     (b) Investments made in accordance with the Permitted Investment Policy;
> > 
> >     (c) Investments by the Credit Parties or any Subsidiary in the form of
> > acquisitions, including acquisitions of all or substantially all of the
> > business or a line of business (whether by the acquisition of capital stock,
> > assets or any combination thereof) of any other Person, so long as (i) a
> > Responsible Officer certifies to the Administrative Agent and the Required
> > Lenders that no Default or Event of Default has occurred and is continuing
> > or would result from the closing of such acquisition, such certification to
> > include, for any acquisition involving a purchase price in excess of
> > $50,000,000, either individually or in a series of related transactions, a
> > financial condition certificate to which is attached a pro forma balance
> > sheet of Jones Apparel Group and its Subsidiaries setting forth on a pro
> > forma basis the financial conditions of Jones Apparel Group and its
> > Subsidiaries on a Consolidated basis as of December 31, 2001, reflecting on
> > a pro forma basis the effect of the transactions contemplated by such
> > acquisition, including all fees and expenses in connection therewith, and
> > evidencing compliance on a pro forma basis with the covenants contained in
> > Article X hereof, and (ii) such acquisition meets either of the following
> > requirements: (A) such acquisition is within a Permitted Line of Business,
> > or (B) such acquisition is outside a Permitted Line of Business but the
> > price for such acquisition, together with all other acquisitions outside the
> > Permitted Lines of Business, does not exceed $50,000,000 in the aggregate;
> > 
> >     (d) Investments (other than acquisitions) in the Permitted Lines of
> > Business;
> > 
> >     (e) Investments (other than acquisitions) outside Permitted Lines of
> > Business not in excess of $50,000,000 in the aggregate;
> > 
> >     (f) loans and advances to third party contractors in the ordinary course
> > of business and consistent with past practice not to exceed in an aggregate
> > outstanding amount $6,000,000 (excluding such loans and advances consisting
> > of prepayments or advances for inventory or services); and loans and
> > advances to employees of the Credit Parties and their Subsidiaries in an
> > aggregate outstanding amount not to exceed $4,000,000; and
> > 
> >     (g) intercompany loans and advances among the Credit Parties and their
> > Subsidiaries so long as permitted under the terms of Sections 11.1 and 11.3.

SECTION 11.05. Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any 

50

--------------------------------------------------------------------------------

liquidation or dissolution) except so long as no Default or Event of Default has
occurred and is continuing, or would result therefrom:

> >     (a) any Credit Party may merge with or into any Person; provided that
> > (i) such Credit Party shall be the survivor of such merger or (ii) the
> > survivor assumes and succeeds to the Obligations of such Credit Party
> > pursuant to an assumption agreement in form reasonably satisfactory to the
> > Administrative Agent and the Required Lenders;
> > 
> >     (b) any Wholly-Owned Subsidiary of the Credit Parties may merge with or
> > into any other Wholly-Owned Subsidiary of the Credit Parties;
> > 
> >     (c) any Wholly-Owned Subsidiary may merge with or into the Person such
> > Wholly-Owned Subsidiary was formed to acquire in connection with an
> > acquisition permitted by Section 11.4(b), (c) or (d);
> > 
> >     (d) any Wholly-Owned Subsidiary of the Credit Parties may merge with or
> > into any Credit Party; provided that, such Credit Party is the survivor of
> > such merger; and
> > 
> >     (e) any Credit Party may merge with or into any other Credit Party.

SECTION 11.06. Limitations on Sale or Transfer of Assets.  Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or
assets, whether now owned or hereafter acquired (collectively, "sale"), except
for the following:

> >     (a) the sale of inventory or the factoring of accounts receivable in the
> > ordinary course of business;
> > 
> >     (b) the sale of obsolete assets no longer used or usable in the business
> > of the Credit Parties or any of their Subsidiaries;
> > 
> >     (c) the sale or discount without recourse of accounts receivable arising
> > in the ordinary course of business in connection with the compromise or
> > collection thereof;
> > 
> >     (d) the sale of assets between the Credit Parties and any Subsidiary or
> > between Subsidiaries or Credit Parties;
> > 
> >     (e) the sale of any other assets of the Credit Parties and their
> > Subsidiaries outside the ordinary course of business so long as the total
> > fair market value for all such sales on an aggregate basis does not at any
> > time exceed thirty-three percent (33%) of Consolidated Net Worth;
> > 
> >     (f) the contemplated sale leaseback transaction involving the Credit
> > Parties' distribution warehouse in South Hill, Virginia; and
> > 
> >     (g) the sale of assets purchased in accordance with the Permitted
> > Investment Policy.

SECTION 11.07. Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure that could 

51

--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect; provided that: (a) the
Credit Parties may pay dividends solely in shares of their own capital stock or
other ownership interest (including dividends consisting of rights to purchase
such capital stock or other ownership interest), (b) any Subsidiary may pay
dividends or make distributions to the Credit Parties or any Wholly-Owned
Subsidiary of the Credit Parties, (c) any Credit Party may pay dividends or make
distributions to any other Credit Party and (d) as long as no Default or Event
of Default has occurred and is continuing or would be created thereby (i) the
Credit Parties may declare and pay dividends on shares of their capital stock or
other ownership interests, (ii) the Credit Parties or any Subsidiary may redeem
shares of their capital stock or other ownership interest pursuant to a plan
approved by the Board of Directors of the Credit Parties or such Subsidiary, as
applicable and (iii) the Credit Parties or any Subsidiary may take any action
otherwise prohibited by this Section 11.7.

SECTION 11.08. Transactions with Affiliates. Directly or indirectly enter into,
or be a party to, any transaction with any of its Affiliates, except (i) on
terms that are no less favorable to it than it would obtain in a comparable
arm's length transaction with a Person not its Affiliate, (ii) as contemplated
by the Sun Acquisition Agreement or (iii) for transactions between Credit
Parties or between Credit Parties and Subsidiaries of Credit Parties.

SECTION 11.09. Changes in Fiscal Year End.  Change its Fiscal Year.

SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt. Upon the occurrence and continuation of a Default or an Event
of Default, amend or modify (or permit the modification or amendment of) in any
manner materially adverse to the Lenders any of the terms or provisions of any
Debt in excess of $25,000,000, including without limitation the Additional Debt
Securities, if any, or any Subordinated Debt, or cancel or forgive, make any
voluntary or optional payment or prepayment on, or redeem or acquire for value
(including without limitation by way of depositing with any trustee with respect
thereto money or securities before due for the purpose of paying when due) any
Subordinated Debt.

ARTICLE XII DEFAULT AND REMEDIES

SECTION 12.01. Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:

> >     (a) Default in Payment of Principal of Loans and Reimbursement
> > Obligations. The Borrower shall default in any payment of principal of any
> > Revolving Credit Loan or Reimbursement Obligation when and as due (whether
> > at maturity, by reason of acceleration or otherwise).
> > 
> >     (b) Other Payment Default. The Borrower shall default in the payment
> > when and as due (whether at maturity, by reason of acceleration or
> > otherwise) of interest on any Revolving Credit Loan or Reimbursement
> > Obligation or the payment of any other Obligation (other than any Obligation
> > under any Hedging Agreement), and such default shall continue unremedied for
> > three (3) Business Days.
> > 
> >     (c) Misrepresentation. Any representation or warranty made or deemed to
> > be made by the Credit Parties or any of their Subsidiaries, if applicable,
> > under this Agreement, any Loan Document or any amendment hereto or thereto,
> > shall at any time 

52

--------------------------------------------------------------------------------

> > prove to have been incorrect or misleading in any material respect when made
> > or deemed made.
> > 
> >     (d) Default in Performance of Certain Covenants. Any of the Credit
> > Parties shall default in the performance or observance of any covenant or
> > agreement contained in Article X or XI of this Agreement.
> > 
> >     (e) Default in Performance of Other Covenants and Conditions. Any of the
> > Credit Parties or any Subsidiary thereof, if applicable, shall default in
> > the performance or observance of any term, covenant, condition or agreement
> > contained in this Agreement (other than as specifically provided for
> > otherwise in this Section 12.1) or any other Loan Document and such default
> > shall continue for a period of thirty (30) days after written notice thereof
> > has been given to the Borrower by the Administrative Agent.
> > 
> >     (f) Hedging Agreement. Any termination payments in an amount greater
> > than $35,000,000 shall be due by any Credit Party under any Hedging
> > Agreement and such amount is not paid within thirty (30) Business Days of
> > the due date thereof.
> > 
> >     (g) Debt Cross-Default. Any of the Credit Parties or any of their
> > Subsidiaries shall (i) default in the payment of any Debt (other than the
> > Revolving Credit Loans or any Reimbursement Obligation) the aggregate
> > outstanding amount of which Debt is in excess of $35,000,000, including,
> > without limitation, the obligations under the Five-Year Credit Agreement,
> > beyond the period of grace if any, provided in the instrument or agreement
> > under which such Debt was created, or (ii) default in the observance or
> > performance of any other agreement or condition relating to any Debt (other
> > than the Revolving Credit Loans or any Reimbursement Obligation), including,
> > without limitation, the obligations under the Five-Year Credit Agreement and
> > any other documents executed in connection therewith, the aggregate
> > outstanding amount of which Debt is in excess of $35,000,000 or contained in
> > any instrument or agreement evidencing, securing or relating thereto or any
> > other event shall occur or condition exist, the effect of which default or
> > other event or condition is to cause, or to permit the holder or holders of
> > such Debt (or a trustee or agent on behalf of such holder or holders) to
> > cause, with the giving of notice if required, any such Debt to become due
> > prior to its stated maturity (any applicable grace period having expired).
> > 
> >     (h) Change in Control. Any person or group of persons (within the
> > meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
> > shall obtain ownership or control in one or more series of transactions of
> > more than thirty three and one-third percent (33.33%) of the common stock or
> > thirty-three and one-third percent (33.33%) of the voting power of any
> > Credit Party entitled to vote in the election of members of the board of
> > directors of such Credit Party or there shall have occurred under any
> > indenture or other instrument evidencing any debt in excess of $35,000,000
> > any "change in control" (as defined in such indenture or other evidence of
> > debt) obligating the Borrower to repurchase, redeem or repay all or any part
> > of the debt or capital stock provided for therein (any such event, a "Change
> > in Control"). Further, except as set forth in Section 11.5, Jones Apparel
> > Group shall at all times own 100% of the capital stock of Jones Apparel
> > Group Holdings and Jones Apparel Group Holdings shall at all times own 100%
> > of the capital stock of the Borrower.
> > 
> >     (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
> > thereof shall (i) commence a voluntary case under the federal bankruptcy
> > laws (as now or 

53

--------------------------------------------------------------------------------

> > hereafter in effect), (ii) file a petition seeking to take advantage of any
> > other laws, domestic or foreign, relating to bankruptcy, insolvency,
> > reorganization, winding up or composition for adjustment of debts, (iii)
> > consent to or fail to contest in a timely and appropriate manner any
> > petition filed against it in an involuntary case under such bankruptcy laws
> > or other laws, (iv) apply for or consent to, or fail to contest in a timely
> > and appropriate manner, the appointment of, or the taking of possession by,
> > a receiver, custodian, trustee, or liquidator of itself or of a substantial
> > part of its property, domestic or foreign, (v) admit in writing its
> > inability to pay its debts as they become due, (vi) make a general
> > assignment for the benefit of creditors, or (vii) take any corporate action
> > for the purpose of authorizing any of the foregoing.
> > 
> >     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall
> > be commenced against any Credit Party or any Subsidiary thereof in any court
> > of competent jurisdiction seeking (i) relief under the federal bankruptcy
> > laws (as now or hereafter in effect) or under any other laws, domestic or
> > foreign, relating to bankruptcy, insolvency, reorganization, winding up or
> > adjustment of debts, or (ii) the appointment of a trustee, receiver,
> > custodian, liquidator or the like for any Credit Party or any Subsidiary
> > thereof or for all or any substantial part of their respective assets,
> > domestic or foreign, and such case or proceeding shall continue without
> > dismissal or stay for a period of sixty (60) consecutive days, or an order
> > granting the relief requested in such case or proceeding (including, but not
> > limited to, an order for relief under such federal bankruptcy laws) shall be
> > entered.
> > 
> >     (k) [Reserved]
> > 
> >     (l) Termination Event. The occurrence of any of the following events:
> > (i) the Borrower or any ERISA Affiliate fails to make full payment to an
> > Employee Benefit Plan when due (after giving effect to any applicable grace
> > period) of contributions in excess of $2,000,000, (ii) an accumulated
> > funding deficiency in excess of $2,000,000 occurs or exists, whether or not
> > waived, with respect to any Pension Plan or (iii) a Termination Event that
> > could reasonably be expected to result in liability in excess of $5,000,000
> > to the Borrower or any ERISA Affiliate.
> > 
> >     (m) Judgment. A judgment or order for the payment of money which causes
> > the aggregate amount of all such judgments to exceed $35,000,000 in any
> > Fiscal Year shall be entered against any Credit Party or any Subsidiary
> > thereof by any court and such judgment or order shall continue without
> > discharge or stay for a period of thirty (30) days.

SECTION 12.02. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Credit Parties:

> >     (a) Acceleration; Termination of Facilities. Declare the principal of
> > and interest on the Revolving Credit Loans, the Reimbursement Obligations at
> > the time outstanding, and all other amounts owed to the Lenders and to the
> > Administrative Agent under this Agreement or any of the other Loan Documents
> > (other than any Hedging Agreement) (including, without limitation, all L/C
> > Obligations, whether or not the beneficiaries of the then outstanding
> > Letters of Credit shall have presented the documents required thereunder)
> > and all other Obligations (other than Obligations owing under any Hedging
> > Agreement), to be forthwith due and payable, whereupon the same shall
> > immediately

54

--------------------------------------------------------------------------------

> > become due and payable without presentment, demand, protest or other notice
> > of any kind, all of which are expressly waived, anything in this Agreement
> > or the other Loan Documents to the contrary notwithstanding, and terminate
> > the Credit Facility and any right of the Borrower to request borrowings or
> > Letters of Credit thereunder; provided, that upon the occurrence of an Event
> > of Default specified in Section 12.1(i) or (j) with respect to the Credit
> > Parties, the Credit Facility shall be automatically terminated and all
> > Obligations (other than obligations owing under any Hedging Agreement) shall
> > automatically become due and payable.
> > 
> >     (b) Letters of Credit. With respect to all Letters of Credit with
> > respect to which presentment for honor shall not have occurred at the time
> > of an acceleration pursuant to the preceding paragraph, require the Borrower
> > at such time to deposit or cause to be deposited in a cash collateral
> > account opened by the Administrative Agent an amount equal to the Dollar
> > Amount of the aggregate then undrawn and unexpired amount of such Letters of
> > Credit. Amounts held in such cash collateral account shall be applied by the
> > Administrative Agent to the payment of drafts drawn under such Letters of
> > Credit, and the unused portion thereof after all such Letters of Credit
> > shall have expired or been fully drawn upon, if any, shall be applied to
> > repay the other Obligations. After all such Letters of Credit shall have
> > expired or been fully drawn upon, the Reimbursement Obligation shall have
> > been satisfied and all other Obligations shall have been paid in full, the
> > balance, if any, in such cash collateral account shall be promptly returned
> > to the Borrower.
> > 
> >     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
> > other rights and remedies under this Agreement, the other Loan Documents and
> > Applicable Law, in order to satisfy all of the Obligations.

SECTION 12.03. Rights and Remedies Cumulative; Non-Waiver; Etc.  The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Credit
Parties, the Administrative Agent and the Lenders or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Agreement or any of the other Loan Documents or to constitute a waiver of
any Event of Default.

ARTICLE XIII THE ADMINISTRATIVE AGENT

SECTION 13.01. Appointment. Each of the Lenders hereby irrevocably designates
and appoints Wachovia as Administrative Agent of such Lender under this
Agreement and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia as Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. 

55

--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary elsewhere in this Agreement or
such other Loan Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Loan Documents or otherwise exist against the
Administrative Agent. Any reference to the Administrative Agent in this Article
XIII shall be deemed to refer to the Administrative Agent solely in its capacity
as Administrative Agent and not in its capacity as a Lender.

SECTION 13.02. Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.

SECTION 13.03. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person's own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of its Subsidiaries or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the other Loan
Documents or for any failure of the Borrower or any of its Subsidiaries to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower or any of its Subsidiaries.

SECTION 13.04. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the holder of
any Revolving Credit Loan as the owner thereof for all purposes unless such
Revolving Credit Loan shall have been transferred in accordance with Section
14.10 hereof. The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Loan Documents
unless it shall first receive such advice or concurrence of the Required Lenders
(or, when expressly required hereby or by the relevant other Loan Document, all
the Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
except for its own gross negligence or willful misconduct. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, when expressly required hereby, all the
Lenders), and such 

56

--------------------------------------------------------------------------------

request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Revolving Credit Loans.

SECTION 13.05. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a "notice of default". In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that other provisions of this Agreement expressly
require that any such action be taken or not be taken only with the consent and
authorization or the request of the Lenders or Required Lenders, as applicable.

SECTION 13.06. Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and made its own decision to make its Revolving
Credit Loans and issue or participate in Letters of Credit hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Subsidiaries which
may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates.

SECTION 13.07. Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such and (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to the respective amounts of their Revolving Credit Commitment
Percentage from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the Revolving Credit Loans or any
Reimbursement Obligation) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of 

57

--------------------------------------------------------------------------------

this Agreement or the other Loan Documents, or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent they result from the Administrative Agent's bad faith, gross
negligence or willful misconduct. The agreements in this Section 13.7 shall
survive the payment of the Revolving Credit Loans, any Reimbursement Obligation
and all other amounts payable hereunder and the termination of this Agreement.

SECTION 13.08. The Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not an Administrative Agent
hereunder. With respect to any Revolving Credit Loans made or renewed by it and
with respect to any Letter of Credit issued by it or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an Administrative Agent, and the terms "Lender" and "Lenders" shall
include the Administrative Agent in its individual capacity.

SECTION 13.09. Resignation of the Administrative Agent; Successor Administrative
Agent.  Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Credit Parties. Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Credit Parties (so
long as no Default or Event of Default has occurred and is continuing), to
appoint a successor Administrative Agent, which successor shall have minimum
capital and surplus of at least $500,000,000. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, been approved (so
long as no Default or Event of Default has occurred and is continuing) by the
Credit Parties or have accepted such appointment within thirty (30) days after
the Administrative Agent's giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Credit Parties (so long as no
Default or Event of Default has occurred and is continuing), which successor
shall have minimum capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder. After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Section 13.9 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

SECTION 13.10. Syndication and Documentation Agents.  . Each Syndication Agent
in its capacity as Syndication Agent and each Documentation Agent in its
capacity as Documentation Agent shall have no duties or responsibilities and no
liabilities under this Agreement or any other Loan Document but shall be
entitled, in such capacity, to the same protections afforded to the
Administrative Agent under this Article XIII.

ARTICLE XIV MISCELLANEOUS

SECTION 14.01. Notices. (a) Method of Communication. Except as otherwise
provided in this Agreement, all notices and communications hereunder shall be in
writing, or by telephone 

58

--------------------------------------------------------------------------------

subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via telecopy, recognized overnight courier service or
certified mail, return receipt requested, and shall be presumed to be received
by a party hereto (i) on the date of delivery if delivered by hand or sent by
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.

        (b) Addresses for Notices. Notices to any party shall be sent to it at
the following addresses, or any other address as to which all the other parties
are notified in writing.

> > If to the Credit Parties:
> > 
> > Jones Apparel Group, Inc.
> > 250 Rittenhouse Circle
> > Bristol, Pennsylvania 19007
> > Attention: Chief Financial Officer
> > Telephone No.: (215) 785-4000
> > Telecopy No.: (215) 785-1228
> > 
> > If to Wachovia:
> > 
> > Wachovia Bank, National Association
> > Administrative Agent: One First Union Center, TW 4
> > 301 South College Street
> > Charlotte, North Carolina 28288-0608
> > Attention: Syndication Agency Services
> > Telephone No.: (704) 374-2698
> > Telecopy No.: (704) 383-0288
> > 
> > With copies to:
> > 
> > Wachovia Bank, National Association
> > 1345 Chestnut Street, PA4830
> > Philadelphia, Pennsylvania 19107-7618
> > Attention: Syndication Agency Services
> > Telephone No.: (215) 973-6621
> > Telecopy No.: (215) 973-1887
> > 
> > If to any Lender:
> > 
> > To the Address set forth on Schedule 1.1(a) hereto

    (c) Administrative Agent's Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and the Lenders, as the Administrative Agent's Office referred to
herein, to which payments due are to be made and at which Revolving Credit Loans
will be disbursed.

59

--------------------------------------------------------------------------------

SECTION 14.02. Expenses; Indemnity.  The Borrower will (a) pay all reasonable
out-of-pocket expenses of the Administrative Agent in connection with (i) the
preparation, execution and delivery of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including without
limitation the reasonable out-of-pocket syndication and due diligence expenses
and reasonable fees and disbursements of counsel for the Administrative Agent
and (ii) the preparation, execution and delivery of any waiver, amendment or
consent by the Administrative Agent or the Lenders relating to this Agreement or
any other Loan Document, including without limitation reasonable fees and
disbursements of counsel for the Administrative Agent, (b) pay all reasonable
out-of-pocket expenses of the Administrative Agent actually incurred in
connection with the administration of the Credit Facility, (c) pay all
reasonable out-of-pocket expenses of the Administrative Agent and each Lender
actually incurred in connection with the enforcement of any rights and remedies
of the Administrative Agent and the Lenders under the Credit Facility, including
to the extent reasonable under the circumstances consulting with accountants,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Administrative Agent or any Lender hereunder or under any other
Loan Document or any factual matters in connection therewith, which expenses
shall include without limitation the reasonable fees and disbursements of such
Persons, and (d) defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, Administrative Agents, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person in connection with any claim, investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with this Agreement, any other Loan Document or the
Revolving Credit Loans, including without limitation reasonable attorney's and
consultant's fees, except to the extent that any of the foregoing result from
the gross negligence or willful misconduct of any indemnified party.

SECTION 14.03. Set-off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default and during the continuance thereof, the
Lenders and any assignee or participant of a Lender in accordance with Section
14.10 are hereby authorized by the Credit Parties at any time or from time to
time, without notice to the Credit Parties or to any other Person, any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, time or demand, including, but not
limited to, indebtedness evidenced by certificates of deposit, whether matured
or unmatured) and any other indebtedness at any time held or owing by the
Lenders, or any such assignee or participant to or for the credit or the account
of the Borrower against and on account of the Obligations irrespective of
whether or not (a) the Lenders shall have made any demand under this Agreement
or any of the other Loan Documents or (b) the Administrative Agent shall have
declared any or all of the Obligations to be due and payable as permitted by
Section 12.2 and although such Obligations shall be contingent or unmatured.

SECTION 14.04. Governing Law. This Agreement, the Revolving Credit Notes and the
other Loan Documents, unless otherwise expressly set forth therein, shall be
governed by, construed and enforced in accordance with the laws of the State of
New York.

SECTION 14.05. Consent to Jurisdiction.  Each of the parties hereto hereby
irrevocably consents to the personal jurisdiction of the state and federal
courts located in New York County, New York, in any action, claim or other
proceeding arising out of any dispute in connection with this Agreement and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. Each of the parties hereto hereby
irrevocably 

60

--------------------------------------------------------------------------------

consents to the service of a summons and complaint and other process in any
action, claim or proceeding brought by any other party hereto in connection with
this Agreement or the other Loan Documents, any rights or obligations hereunder
or thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 14.1. Nothing in this
Section 14.5 shall affect the right of any of the parties hereto to serve legal
process in any other manner permitted by Applicable Law or affect the right of
any of the parties hereto to bring any action or proceeding against any other
party hereto or its properties in the courts of any other jurisdictions.

SECTION 14.06. Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER AND
EACH CREDIT PARTY HEREBY ACKNOWLEDGE THEY IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF, CONNECTED WITH OR RELATING TO THE LOAN DOCUMENTS ("Dispute") IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.

SECTION 14.07. Reversal of Payments.  To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

SECTION 14.08. Injunctive Relief; Punitive Damages. (a) Each of the parties to
this Agreement recognizes that, in the event such party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the other parties hereto.
Therefore, each of the parties hereto agrees that the other parties hereto, at
such other party's option, shall be entitled to pursue temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

        (b) The Administrative Agent, Lenders and the Credit Parties (on behalf
of themselves and their Subsidiaries) hereby agree that no such Person shall
have a remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 14.09. Accounting Matters.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall 

61

--------------------------------------------------------------------------------

be interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith.

SECTION 14.10. Successors and Assigns; Participations.  (a) Benefit of
Agreement. This Agreement shall be binding upon and inure to the benefit of the
Credit Parties, the Administrative Agent and the Lenders, all future holders of
the Revolving Credit Notes, and their respective successors and permitted
assigns, except that the Borrower shall not assign or transfer any of its rights
or obligations under this Agreement without the prior written consent of each
Lender other than pursuant to Section 11.5.

        (b) Assignment by Lenders. Each Lender may, with the consent of the
Borrower (so long as no Default or Event of Default has occurred and is
continuing) and the consent of the Administrative Agent, which consents shall
not be unreasonably withheld, assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement
(including, without limitation, all or a portion of the Extensions of Credit at
the time owing to it and the Revolving Credit Notes held by it); provided that:

> >     (i) each such assignment shall be of a constant, and not a varying,
> > percentage of all the assigning Lender's Revolving Credit Commitment and all
> > other rights and obligations under this Agreement;
> > 
> >     (ii) if less than all of the assigning Lender's Revolving Credit
> > Commitment or Revolving Credit Loans is to be assigned, the Revolving Credit
> > Commitment or Revolving Credit Loans so assigned shall not be less than
> > $5,000,000;
> > 
> >     (iii) the parties to each such assignment shall execute and deliver to
> > the Administrative Agent, for its acceptance and recording in the Register,
> > an Assignment and Acceptance in the form of Exhibit G attached hereto (an
> > "Assignment and Acceptance"), together with any Revolving Credit Note or
> > Revolving Credit Notes subject to such assignment;
> > 
> >     (iv) such assignment shall not, without the consent of the Borrower, on
> > behalf of itself and the other Credit Parties, require the Borrower, or any
> > Credit Party, to file a registration statement with the Securities and
> > Exchange Commission or apply to or qualify the Revolving Credit Loans or the
> > Revolving Credit Notes under the blue sky laws of any state;
> > 
> >     (v) the assigning Lender shall pay to the Administrative Agent an
> > assignment fee of $3,000 upon the execution by such Lender of the Assignment
> > and Acceptance; provided that no such fee shall be payable upon any
> > assignment by a Lender to an Affiliate thereof; and
> > 
> >     (vi) no consents will be required for assignments where the Eligible
> > Assignee is an Affiliate of the assigning Lender.

    Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least ten (10) Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned in such Assignment and Acceptance, have the 

62

--------------------------------------------------------------------------------

rights and obligations of a Lender hereby and (B) the Lender thereunder shall,
to the extent of the interest assigned in such assignment, be released from its
obligations under this Agreement.

        (c) Rights and Duties upon Assignment. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.

        (d) Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and record the names and addresses of
the Lenders and the amount of the Extensions of Credit with respect to each
Lender from time to time in the Register.

    No assignment shall be effective for purposes of this Agreement unless it
has been recorded in the Register as provided in this paragraph. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or
Lender at any reasonable time and from time to time upon reasonable prior
notice.

        (e) Issuance of New Revolving Credit Notes. Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee together with any Revolving Credit Note or Revolving Credit Notes if
any have been issued pursuant to this Agreement, subject to such assignment and
the written consent to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is substantially in the form of
Exhibit G:

> >     (i) accept such Assignment and Acceptance;
> > 
> >     (ii) record the information contained therein in the Register;
> > 
> >     (iii) give prompt notice thereof to the Lenders and the Borrower, on
> > behalf of itself and the other Credit Parties; and
> > 
> >     (iv) promptly deliver a copy of such Assignment and Acceptance to the
> > Borrower.

    Within ten (10) Business Days after receipt of notice, if requested by the
Eligible Assignee the Borrower shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Revolving Credit Note or Revolving Credit
Notes, a new Revolving Credit Note or Revolving Credit Notes to the order of
such Eligible Assignee in amounts equal to the Revolving Credit Commitment
assumed by it pursuant to such Assignment and Acceptance and a new Revolving
Credit Note or Revolving Credit Notes to the order of the assigning Lender in an
amount equal to the Revolving Credit Commitment retained by it hereunder. Such
new Revolving Credit Note or Revolving Credit Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Revolving Credit Note or Revolving Credit Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the assigned Revolving Credit Notes delivered to the assigning
Lender. Each surrendered Revolving Credit Note or Revolving Credit Notes shall
be canceled and returned to the Borrower.

63

--------------------------------------------------------------------------------

        (f) Participations. Each Lender may sell participations to one or more
banks or other entities in all or a portion of its rights and/or obligations
under this Agreement (including, without limitation, all or a portion of its
Extensions of Credit and the Revolving Credit Notes held by it); provided that:

> >     (i) each such participation shall be in an amount not less than
> > $5,000,000;
> > 
> >     (ii) such Lender's obligations under this Agreement (including, without
> > limitation, its Revolving Credit Commitment) shall remain unchanged;
> > 
> >     (iii) such Lender shall remain solely responsible to the other parties
> > hereto for the performance of such obligations;
> > 
> >     (iv) the Credit Parties, the Administrative Agent and the other Lenders
> > shall continue to deal solely and directly with such Lender in connection
> > with such Lender's rights and obligations under this Agreement;
> > 
> >     (v) such Lender shall not permit such participant the right to approve
> > any waivers, amendments or other modifications to this Agreement or any
> > other Loan Document other than waivers, amendments or modifications which
> > would reduce the principal of or the interest rate on any Revolving Credit
> > Loan or Reimbursement Obligation, extend the term or increase the amount of
> > the Revolving Credit Commitment, reduce the amount of any fees to which such
> > participant is entitled, or extend any scheduled payment date for principal,
> > interest or fees of any Revolving Credit Loan, except as expressly
> > contemplated hereby or thereby; and
> > 
> >     (vi) any such disposition shall not, without the consent of the
> > Borrower, on behalf of itself and the other Credit Parties, require the
> > Borrower or any other Credit Party, to file a registration statement with
> > the Securities and Exchange Commission or apply to or qualify the Revolving
> > Credit Loans or the Revolving Credit Notes under the blue sky law of any
> > state.

        (g) Disclosure of Information; Confidentiality. Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the prior written consent of the Credit Parties,
(h) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Lenders or any Lender on a nonconfidential
basis from a source other than the Credit Parties or (i) to Gold Sheets and
other similar bank trade publications, such information to consist of deal terms
and other information (customarily found in such publications) upon the Credit
Parties' prior review and approval, which shall not be unreasonably withheld or
delayed. For the purposes of this Section, 

64

--------------------------------------------------------------------------------

"Information" means all information received from the Credit Parties or any of
their Subsidiaries relating to the Credit Parties or their business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the Credit
Parties; provided that, in the case of information received from the Credit
Parties after the Closing Date (other than certificates or other information
specifically required by the terms of this Agreement), such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

        (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle organized for the specific purpose of making or
acquiring participations or investing in loans of the type made pursuant to this
Agreement (a "SPC"), correctly identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Extension of Credit that such
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Extension of Credit and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Extension of
Credit, the Granting Lender shall be obligated to make such Extension of Credit
pursuant to the terms hereof. The making of an Extension of Credit by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Extension of Credit were made by such Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interest in any
Extension of Credit to the Granting Lender or to any financial institution
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Extensions of Credit and (ii) disclose on a confidential basis
any non-public information relating to Extensions of Credit to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC. This clause may not be amended without the
written consent of each SPC.

        (i) Certain Pledges or Assignments. Nothing herein shall prohibit any
Lender from pledging or assigning any Revolving Credit Note to any Federal
Reserve Bank in accordance with Applicable Law.

SECTION 14.11. Amendments, Waivers and Consents.  Except as set forth below, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, (a) in the case of an amendment, waiver or consent
for which a substantially similar corresponding amendment, waiver or consent
with regard to the Five-Year Credit Agreement will be made 

65

--------------------------------------------------------------------------------

effective thereunder contemporaneously, such amendment, waiver or consent is in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and delivered to the Administrative Agent and,
in the case of an amendment, signed by the Credit Parties and (b) in the case of
any other amendment, waiver or consent specifically impacting only this
Agreement and the other Loan Documents, such amendment, waiver or consent is in
writing signed by the Required Agreement Lenders (or by the Administrative Agent
with the consent of the Required Agreement Lenders) and delivered to the
Administrative Agent and, in the case of an amendment, signed by the Credit
Parties; provided, in each case, that:

> >     (a) no amendment, waiver or consent shall (i) release any of the Credit
> > Parties, (ii) increase the amount or extend the time of the obligation of
> > the Lenders to make Revolving Credit Loans or issue or participate in
> > Letters of Credit (except as expressly contemplated by Section 2.6), (iii)
> > extend the originally scheduled time or times of payment of the principal of
> > any Revolving Credit Loan or Reimbursement Obligation or the time or times
> > of payment of interest or fees on any Revolving Credit Loan or Reimbursement
> > Obligation, (iv) reduce the rate of interest or fees payable on any
> > Revolving Credit Loan or Reimbursement Obligation, (v) reduce the principal
> > amount of any Revolving Credit Loan or Reimbursement Obligation, (vi) permit
> > any subordination of the principal or interest on any Revolving Credit Loan
> > or Reimbursement Obligation, (vii) permit any assignment (other than as
> > specifically permitted or contemplated in this Agreement) of any of the
> > Credit Parties' rights and obligations hereunder or (viii) amend the
> > provisions of this Section 14.11 or the definition of Required Lenders or
> > Required Agreement Lenders, without the prior written consent of each Lender
> > affected thereby; and
> > 
> >     (b) no amendment, waiver or consent to the provisions of (i) Article
> > XIII shall be made without the written consent of the Administrative Agent
> > and (ii) Article III without the written consent of each Issuing Lender
> > affected thereby.

66

--------------------------------------------------------------------------------

SECTION 14.12. Performance of Duties. The Credit Parties' obligations under this
Agreement and each of the Loan Documents shall be performed by the Credit
Parties at their sole cost and expense.

SECTION 14.13. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facility has not been
terminated.

SECTION 14.14. Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 14.15. Titles and Captions. Titles and captions of Articles, Sections
and subsections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.

SECTION 14.16. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 14.17. Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of any executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 14.18. Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than obligations owing by any Credit Party to any Lender or Affiliate of
a Lender or the Administrative Agent under any Hedging Agreement) shall have
been indefeasibly and irrevocably paid and satisfied in full. No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination.

SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants. (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.

    (b) The Borrower expressly acknowledges and agrees that each covenant
contained in Article IX, X, or XI hereof shall be given independent effect.

[Signature pages to follow]

67

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their authorized officers, all as of the day and year
first written above.

JONES APPAREL GROUP USA, INC.,  
as Borrower

By: /s/ Patrick M. Farrell
Name: Patrick M. Farrell
Title: Senior Vice President and Corporate Controller

JONES APPAREL GROUP, INC.,
as Additional Obligor

By: /s/ Patrick M. Farrell
Name: Patrick M. Farrell
Title: Senior Vice President and Corporate Controller

JONES APPAREL GROUP HOLDINGS, INC.,
as Additional Obligor

By: /s/ Ira M. Dansky
Name: Ira M. Dansky
Title: President

NINE WEST GROUP INC.,
as Additional Obligor

By: /s/ Efthimios P. Sotos
Name: Efthimios P. Sotos
Title: Treasurer

68

--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Lender

By: /s/ Susan T. Vitale
Name: Susan T. Vitale
Title: Vice President

JPMORGAN CHASE BANK,
as Issuing Lender and Lender

By: /s/ James A. Knight
Name: James A. Knight
Title: Vice President

CITIBANK, N.A.,
as Lender

By: /s/ Robert A. Snell
Name: Robert A. Snell
Title: Vice President and MD

By: /s/ Anita J. Brickell
Name: Anita J. Brickell
Title: Vice President

BANK OF AMERICA, N.A.,
as Lender

By: /s/ Chitt Swanidasan
Name: Chitt Swanidasan
Title: Principal

FLEET NATIONAL BANK,
as Lender

By: /s/ Suzanne Chomiczewski
Name: Suzanne Chomiczewski
Title: V.P.

BANK ONE, NA,
as Lender

By: /s/ John D. Runger
Name: John D. Runger
Title: Managing Director

THE BANK OF NOVA SCOTIA,
as Lender

By: /s/ Todd S. Meller
Name: Todd S. Meller
Title: Managing Director

69

--------------------------------------------------------------------------------

THE BANK OF NEW YORK,
as Lender

By: /s/ Brian A. Stern
Name: Brian A. Stern
Title: Vice President

BEAR STEARNS,
as Lender

By: /s/ Lawrence Alletto
Name: Lawrence Alletto
Title: Authorized Signatory

BANCA NAZIONALE DEL LAVORO,
as Lender

By: /s/ F. Dimario
Name: F. Dimario
Title: Vice President

By: /s/ Leonardo Valentini
Name: Leonardo Valentini
Title: First Vice President

BANK OF CHINA, NEW YORK BRANCH,
as Lender

By: /s/ Bailin Zheng
Name: Bailin Zheng
Title: General Manager

THE NORINCHUKIN BANK,
NEW YORK BRANCH,
as Lender

By: /s/ Toshiyuki Futaoka
Name: Toshiyuki Futaoka
Title: Joint General Manager

CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH
as Lender


By: /s/ Chen-Yu Chen
Name: Chen-Yu Chen
Title: VP & Deputy General Manager

LAND BANK OF TAIWAN,
LOS ANGELES BRANCH,
as Lender

By: /s/ Mayer M. Y. Chen
Name: Mayer M. Y. Chen
Title: S.V.P. & General Manager

70

--------------------------------------------------------------------------------

BANCA DI ROMA,
as Lender

By: /s/ A. Paoli
Name: A. Paoli
Title: Assistant Treasurer

By: /s/ C. Strike
Name: C. Strike
Title: Vice President

FIFTH THIRD BANK,
as Lender

By: /s/ Christine L. Wagner
Name: Christine L. Wagner
Title: Assistant Vice President

HUA NAN COMMERCIAL BANK, LTD.,
NEW YORK AGENCY
as Lender

By: /s/ Yu-Peng Chang
Name: Yu-Peng Chang
Title: General Manager & SVP

BANQUE SUDAMERIS, MIAMI AGENCY,
as Lender

By: /s/ Efrain Lopez
Name: Efrain Lopez
Title: Asst. VP

By: /s/ Edouard Crepy
Name: Edouard Crepy
Title: First VP

BANK HAPOALIM,
as Lender

By: /s/ Marc Bosc
Name: Marc Bosc
Title: Vice President

By: /s/ Laura Anne Raffa
Name: Laura Anne Raffa
Title: Senior Vice President & Corporate Manager

BANK LEUMI USA,
as Lender

By: /s/ Steven Farrow
Name: Steven Farrow
Title: Vice President

E. SUN COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH,
as Lender

By: /s/ Benjamin Lin
Name: Benjamin Lin
Title: EVP & General Manager

71

--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender

By: /s/ Howard Weinberg
Name: Howard Weinberg
Title: Senior Vice President

By: /s/ Tim McCurry
Name: Tim McCurry
Title: Assistant Vice President

FIRST COMMERCIAL BANK,
NEW YORK AGENCY,
as Lender

By: /s/ Tzu-Hui Chen
Name: Tzu-Hui Chen
Title: Assistant GM

72

--------------------------------------------------------------------------------

EXHIBIT A
To

$850,000,000

Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002
by and among
JONES APPAREL GROUP USA, INC.,
as Borrower,
the Additional Obligors referred to therein,
the Lenders party thereto
J.P. Morgan Securities Inc., and Salomon Smith Barney Inc.
as Co-Lead Arrangers,
and Joint Bookrunners
Wachovia Bank, National Association,
as Administrative Agent,
and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents,
and
Fleet National Bank and Bank of America, N.A., as Documentation Agents

FORM OF REVOLVING CREDIT NOTE

            $______________________________________ _____________, 2002

        FOR VALUE RECEIVED, the undersigned JONES APPAREL GROUP USA, INC., a
corporation organized under the laws of Pennsylvania, (the "Borrower"), JONES
APPAREL GROUP, INC., a corporation organized under the laws of Pennsylvania,
JONES APPAREL GROUP HOLDINGS, INC., a corporation organized under the laws of
Delaware, and NINE WEST GROUP INC., a corporation organized under the laws of
Delaware (collectively, with the Borrower, the "Debtors"), hereby jointly and
severally promise to pay to the order of _________________, (the "Lender"), at
the place and times provided in the Credit Agreement referred to below, the
principal sum of ______________________ DOLLARS ($_____________) or, if less,
the aggregate unpaid principal amount of all Revolving Credit Loans made to the
Borrower by the Lender pursuant to that certain Fifth Amended and Restated
364-Day Credit Agreement dated as of June 11, 2002 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement") by and among Jones
Apparel Group USA, Inc., the Additional Obligors referred to therein, the
Lenders who are or may become a party thereto (collectively, the "Lenders"),
J.P. Morgan Securities Inc., and Salomon Smith Barney Inc., as Co-Lead Arrangers
and Joint Bookrunners, Wachovia Bank, National Association, as Administrative
Agent, and JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents, and
Fleet National Bank and Bank of America, N.A., as Documentation Agents.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

    The unpaid principal amount of Revolving Credit Loans from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 5.1 of the
Credit Agreement. All payments of principal and interest on Revolving Credit
Loans shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.

73

--------------------------------------------------------------------------------

    This Revolving Credit Note (the "Revolving Credit Note") is entitled to the
benefits of, and evidences Obligations incurred under, the Credit Agreement, to
which reference is made for a statement of the terms and conditions on which the
Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Revolving Credit Note and on
which such Obligations may be declared to be immediately due and payable.

    THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

    The Debt evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.

    The Debtors hereby waive all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Revolving Credit Note.

    IN WITNESS WHEREOF, the undersigned have executed this Revolving Credit Note
under seal as of the day and year first above written.

JONES APPAREL GROUP USA, INC.

By: ________________________
Name:
Title:

JONES APPAREL GROUP, INC.

By: ________________________
Name:
Title:

JONES APPAREL GROUP HOLDINGS, INC.

By: ________________________
Name:
Title:

NINE WEST GROUP INC.

By: ________________________
Name:
Title:

74

--------------------------------------------------------------------------------

EXHIBIT B
To

$850,000,000
Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002
by and among
JONES APPAREL GROUP USA, INC.,
as Borrower,
the Additional Obligors referred to therein,
the Lenders party thereto,
J.P. Morgan Securities Inc., and Salomon Smith Barney Inc.
as Co-Lead Arrangers,
and Joint Bookrunners
Wachovia Bank, National Association,
as Administrative Agent,
and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents,
and
Fleet National Bank and Bank of America, N.A., as Documentation Agents

FORM OF NOTICE OF REVOLVING CREDIT BORROWING

 

NOTICE OF REVOLVING CREDIT BORROWING

Dated as of: ______________

Wachovia Bank, National Association,
  as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services

Ladies and Gentlemen:

    This irrevocable Notice of Revolving Credit Borrowing is delivered to you
under Section 2.2(a) of the Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002 (as amended, restated, supplemented or otherwise
modified, the "Credit Agreement"), by and among JONES APPAREL GROUP USA, INC., a
Pennsylvania corporation (the "Borrower"), the Additional Obligors referred to
therein, the lenders party thereto (the "Lenders"), J.P. Morgan Securities Inc.,
and Salomon Smith Barney Inc., as Co-Lead Arrangers and Joint Bookrunners,
Wachovia Bank, National Association, as Administrative Agent, and JPMorgan Chase
Bank and Citibank, N.A., as Syndication Agents, and Fleet National Bank and Bank
of America, N.A., as Documentation Agents.

75

--------------------------------------------------------------------------------

    1. The Borrower hereby requests that the Lenders make a Revolving Credit
Loan to the Borrower in the aggregate principal amount of $___________.
(Complete with an amount in accordance with Section 2.2(a) of the Credit
Agreement.)

    2. The Borrower hereby requests that such Revolving Credit Loan be made on
the following Business Day: _____________________. (Complete with a Business Day
in accordance with Section 2.2(a) of the Credit Agreement).

    3. The Borrower hereby requests that the Revolving Credit Loan bear interest
at the following interest rate, plus the Applicable Margin, as set forth below:

Component of Loan

Interest Rate

Interest Period (LIBOR Rate only)

Termination Date for Interest Period (If applicable)

 

Base Rate or LIBOR Rate

   

    4. The principal Dollar Amount of all Revolving Credit Loans and L/C
Obligations outstanding as of the date hereof (including the requested Revolving
Credit Loan) does not exceed the maximum Dollar Amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

    5. The Borrower hereby represents and warrants that the conditions specified
in Section 6.3 of the Credit Agreement have been satisfied or waived as of the
date hereof.

    6. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

    IN WITNESS WHEREOF, the undersigned has executed this Notice of Revolving
Credit Borrowing as of the ____ day of _______, ____.

JONES APPAREL GROUP USA, INC.

By:  _________________
Name:
Title:

76

--------------------------------------------------------------------------------

EXHIBIT C
To

$850,000,000
Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002
by and among
JONES APPAREL GROUP USA, INC.,
as Borrower,
the Additional Obligors referred to therein,
the Lenders party thereto,
J.P. Morgan Securities Inc., and Salomon Smith Barney Inc.
as Co-Lead Arrangers,
and Joint Bookrunners,
Wachovia Bank, National Association,
as Administrative Agent,
and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents
and
Fleet National Bank and Bank of America, N.A., as Documentation Agents

FORM OF NOTICE OF ACCOUNT DESIGNATION

NOTICE OF ACCOUNT DESIGNATION

Dated as of: _________

Wachovia Bank, National Association,
  as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services

Ladies and Gentlemen:

    This Notice of Account Designation is delivered to you under Section 2.2(b)
of the Fifth Amended and Restated 364-Day Credit Agreement dated as of June 11,
2002 (as amended, restated, supplemented or otherwise modified, the "Credit
Agreement"), by and among JONES APPAREL GROUP USA, INC., a Pennsylvania
corporation (the "Borrower"), the Additional Obligors referred to therein, the
lenders party thereto (the "Lenders"), J.P. Morgan Securities Inc., and Salomon
Smith Barney Inc., as Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent (the "Administrative Agent"), and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents, and Fleet
National Bank and Bank of America, N.A., as Documentation Agents.

    1. The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

77

--------------------------------------------------------------------------------

ABA Routing Number: _________________

Account Number: __________________

> > > > > > > > > > > > 

    2. This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided by the Borrower to the
Administrative Agent.

    3. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

    IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the _____ day of _______, ____.

JONES APPAREL GROUP USA, INC. 

By:  ___________________
Name: 
Title:

78

--------------------------------------------------------------------------------

EXHIBIT D
to

$850,000,000
Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002
by and among
JONES APPAREL GROUP USA, INC.,
as Borrower,
the Additional Obligors referred to therein,
the Lenders party thereto,
J.P. Morgan Securities Inc., and Salomon Smith Barney Inc.
as Co-Lead Arrangers,
and Joint Bookrunners,
Wachovia Bank, National Association,
as Administrative Agent,
and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents
and
Fleet National Bank and Bank of America, N.A., as Documentation Agents

FORM OF NOTICE OF PREPAYMENT

NOTICE OF PREPAYMENT

Dated as of: _____________

Wachovia Bank, National Association,
  as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services

Ladies and Gentlemen:

    This irrevocable Notice of Prepayment is delivered to you under Section
2.3(c) of the Fifth Amended and Restated 364-Day Credit Agreement dated as of
June 11, 2002 (as amended, restated, supplemented or otherwise modified, the
"Credit Agreement") by and among JONES APPAREL GROUP USA, INC., a Pennsylvania
corporation (the "Borrower"), the Additional Obligors referred to therein, the
lenders party thereto (the "Lenders"), J.P. Morgan Securities Inc. and Salomon
Smith Barney Inc., as Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and JPMorgan Chase Bank and
Citibank, N.A., as Syndication Agents, and Fleet National Bank and Bank of
America, N.A., as Documentation Agents.

    1. The Borrower hereby provides notice to the Administrative Agent that it
shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
____________________. (Complete with an amount in accordance with Section 2.3(c)
of the Credit Agreement.)

79

--------------------------------------------------------------------------------

    2. The Borrower shall repay the above-referenced Revolving Credit Loans on
the following Business Day: _______________. (Complete in accordance with
Section 2.3(c) of the Credit Agreement.)

    3. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

    IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment
as of the ____ day of _______, ____.

JONES APPAREL GROUP USA, INC. 

By: _____________________
Name: 
Title:

80

--------------------------------------------------------------------------------

EXHIBIT E
to

$850,000,000
Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002
by and among
JONES APPAREL GROUP USA, INC.,
as Borrower,
the Additional Obligors referred to therein,
the Lenders party thereto,
J.P. Morgan Securities Inc., and Salomon Smith Barney Inc.
as Co-Lead Arrangers,
and Joint Bookrunners,
Wachovia Bank, National Association,
as Administrative Agent,
and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents
and
Fleet National Bank and Bank of America, N.A., as Documentation Agents

FORM OF NOTICE OF CONVERSION/CONTINUATION

NOTICE OF CONVERSION/CONTINUATION

Dated as of: _____________

Wachovia Bank, National Association,
  as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services

Ladies and Gentlemen:

    This irrevocable Notice of Conversion/Continuation (the "Notice") is
delivered to you under Section 5.2 of the Fifth Amended and Restated 364-Day
Credit Agreement dated as of June 11, 2002 (as amended, restated, supplemented
or otherwise modified, the "Credit Agreement"), by and among JONES APPAREL GROUP
USA, INC., a Pennsylvania corporation (the "Borrower"), the Additional Obligors
referred to therein, the lenders party thereto (the "Lenders"), J.P. Morgan
Securities Inc., and Salomon Smith Barney Inc., as Co-Lead Arrangers and Joint
Bookrunners, Wachovia Bank, National Association, as Administrative Agent, and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents, and Fleet
National Bank and Bank of America, N.A., as Documentation Agents.

    1. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

> > >     Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

81

--------------------------------------------------------------------------------

> > > (a) The aggregate outstanding principal balance of such Revolving Credit
> > > Loan is $_______________.
> > > 
> > > (b) The principal amount of such Revolving Credit Loan to be converted is
> > > $_______________.
> > > 
> > > (c) The requested effective date of the conversion of such Revolving
> > > Credit Loan is _______________.
> > > 
> > > (d) The requested Interest Period applicable to the converted Revolving
> > > Credit Loan is _______________.
> > > 
> > > Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan
> > > 
> > > (a) The aggregate outstanding principal balance of such Revolving Credit
> > > Loan is $_______________
> > > 
> > > (b) The last day of the current Interest Period for such Revolving Credit
> > > Loan is _______________.
> > > 
> > > (c) The principal amount of such Revolving Credit Loan to be converted is
> > > $_______________.
> > > 
> > > (d) The requested effective date of the conversion of such Revolving
> > > Credit Loan is _______________.
> > > 
> > > Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan
> > > 
> > > (a) The aggregate outstanding principal balance of such Revolving Credit
> > > Loan is $_______________.
> > > 
> > > (b) he last day of the current Interest Period for such Revolving Credit
> > > Loan is _______________.
> > > 
> > > (c) The principal amount of such Revolving Credit Loan to be continued is
> > > $_______________.
> > > 
> > > (d) The requested effective date of the continuation of such Revolving
> > > Credit Loan is _______________.
> > > 
> > > (e) The requested Interest Period applicable to the continued Revolving
> > > Credit Loan is _______________.

    2. The principal Dollar Amount of all Revolving Credit Loans and L/C
Obligations outstanding as of the date hereof does not exceed the maximum Dollar
Amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

    3. The Borrower hereby represents and warrants that no Default or Event of
Default (as defined in the Credit Agreement) has occurred and is continuing.

    4. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

82

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned has executed this Notice of Conversion/
Continuation as of the ____ day of __________, ____.

JONES APPAREL GROUP USA, INC. 

By:  ________________________
Name: 
Title:

83

--------------------------------------------------------------------------------

EXHIBIT F
to

$850,000,000
Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002
by and among
JONES APPAREL GROUP USA, INC.,
as Borrower,
the Additional Obligors referred to therein,
the Lenders party thereto,
J.P. Morgan Securities Inc., and Salomon Smith Barney Inc.
as Co-Lead Arrangers,
and Joint Bookrunners,
Wachovia Bank, National Association,
as Administrative Agent,
and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents
and
Fleet National Bank and Bank of America, N.A., as Documentation Agents

 

FORM OF OFFICER'S COMPLIANCE CERTIFICATE

 

OFFICER'S COMPLIANCE CERTIFICATE

    The undersigned, on behalf of JONES APPAREL GROUP USA, INC. (the
"Borrower"), hereby certifies to the Administrative Agent and the Lenders, each
as defined in the Credit Agreement referred to below, as follows:

    1. This Certificate is delivered to you pursuant to Section 8.2 of the Fifth
Amended and Restated 364-Day Credit Agreement dated as of June 11, 2002 (as
amended, restated, supplemented or otherwise modified, the "Credit Agreement"),
by and among the Borrower, the Additional Obligors referred to therein, the
lenders party thereto (the "Lenders"), J.P. Morgan Securities Inc., and Salomon
Smith Barney Inc., as Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent (the "Administrative Agent"), and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents and Fleet National
Bank and Bank of America, N.A., as Documentation Agents. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

    2. I have reviewed the consolidated financial statements of Jones Apparel
Group, Inc. and its Subsidiaries dated as of _______________ and for the
_______________ period[s] then ended and such statements present fairly in all
material respects the consolidated financial condition of Jones Apparel Group,
Inc. and its Subsidiaries as of their respective dates and the results of the
consolidated operations of Jones Apparel Group, Inc. and its Subsidiaries for
the respective period[s] then ended, subject to normal year end adjustments for
interim statements.

84

--------------------------------------------------------------------------------

    3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of Jones Apparel Group,
Inc. and its Subsidiaries during the accounting period covered by the financial
statements referred to in Paragraph 2 above. Such review has not disclosed the
existence during or at the end of such accounting period of any condition or
event that constitutes a Default or an Event of Default, nor do I have any
knowledge of the existence of any such condition or event as at the date of this
Certificate [except, if such condition or event existed or exists, describe the
nature and period of existence thereof and what action the Borrower has taken,
is taking and proposes to take with respect thereto].

    4. The Applicable Margin and information as to the debt ratings necessary
for determining such figure are set forth on the attached Schedule 1.

    5. Jones Apparel Group, Inc. and its Subsidiaries are in compliance with the
financial covenants contained in Article X of the Credit Agreement as shown on
such Schedule 1.

[Signature Page Follows]

 

    WITNESS the following signature as of the _____ day of _________, ____.

JONES APPAREL GROUP USA, INC. 

By:  __________________
Name: 
Title:

85

--------------------------------------------------------------------------------

Schedule 1

to

Officer's Compliance Certificate

[To be provided by Borrower in form reasonably acceptable to the Administrative
Agent]

86

--------------------------------------------------------------------------------

EXHIBIT G
to

$850,000,000
Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002
by and among
JONES APPAREL GROUP USA, INC.,
as Borrower,
the Additional Obligors referred to therein,
the Lenders party thereto,
J.P. Morgan Securities Inc., and Salomon Smith Barney Inc.
as Co-Lead Arrangers,
and Joint Bookrunners,
Wachovia Bank, National Association,
as Administrative Agent,
and
JPMorgan Chase Bank and Citibank, N.A., as Syndication Agents
and
Fleet National Bank and Bank of America, N.A., as Documentation Agents

FORM OF ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Dated as of: _________

    Reference is made to the Fifth Amended and Restated 364-Day Credit Agreement
dated as of June 11, 2002, as amended, restated, supplemented or otherwise
modified (the "Credit Agreement") by and among JONES APPAREL GROUP USA, INC., a
Pennsylvania corporation (the "Borrower"), the Additional Obligors referred to
therein, the lenders party thereto (the "Lenders"), J.P. Morgan Securities Inc.,
and Salomon Smith Barney Inc., as Co-Lead Arrangers and Joint Bookrunners,
Wachovia Bank, National Association, as Administrative Agent, and JPMorgan Chase
Bank and Citibank, N.A., as Syndication Agents and Fleet National Bank and Bank
of America, N.A., as Documentation Agents. Capitalized terms used herein which
are not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

___________________________ (the "Assignor") and _________________________ (the
"Assignee") agree as follows:

    1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, as of the Effective Date (as
defined below), a ____% interest in and to all of the Assignor's interest,
rights and obligations with respect to its Revolving Credit Commitment and
Revolving Credit Loans (including such percentage of the outstanding L/C
Obligations), which percentage represents not less than $5,000,000, unless such
percentage equals 100% of such Lender's Revolving Credit Commitment, and the
Assignor thereby retains ____% of its interest therein.

87

--------------------------------------------------------------------------------

    This Assignment and Acceptance is entered pursuant to, and authorized by,
Section 14.10 of the Credit Agreement.

    2. The Assignor (i) represents that, as of the date hereof, its Revolving
Credit Commitment Percentage (without giving effect to assignments thereof which
have not yet become effective) under the Credit Agreement is ____%, the
outstanding balances of its Revolving Credit Loans (including its Revolving
Credit Commitment Percentage of the outstanding L/C Obligations); (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto, other
than that the Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or its Subsidiaries or
the performance or observance by the Borrower or its Subsidiaries of any of
their obligations under the Credit Agreement or any other instrument or document
furnished or executed pursuant thereto; and (iv) to the extent it has received
Revolving Credit Note(s) from the Borrower, attaches the applicable Revolving
Credit Note(s) delivered to it under the Credit Agreement and requests that the
Borrower exchange such Revolving Credit Note(s) for new Revolving Credit Notes
payable to each of the Assignor and the Assignee as follows:

Revolving Credit Note

 

Payable to the Order of:

Principal Amount of Note:

_______________________

_______________________

_______________________

_______________________

 

    3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 8.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (iii) agrees that it
will, independently and without reliance upon the Assignor or any other Lender
or the Administrative Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iv) confirms that it is
an Eligible Assignee; (v) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all the obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Lender;
(vii) agrees to hold all confidential information in accordance with the
provisions of Section 14.10(g) of the Credit Agreement; and (viii) includes
herewith for the Administrative Agent the forms required by Section 5.11(e) of
the Credit Agreement (if not previously delivered).

    4. The effective date for this Assignment and Acceptance shall be as set
forth in Section 1 of Schedule 1 hereto (the "Effective Date"), subject to the
consents referred to in the following sentence. Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for,
to the extent required by the Credit Agreement, consent by the Borrower and the
Administrative Agent and acceptance and recording in the Register.

88

--------------------------------------------------------------------------------

    5. Upon such consents, acceptance and recording, from and after the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender under each such agreement, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents.

    6. Upon such consents, acceptance and recording, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the interest assigned hereby (including payments of principal, interest, fees
and other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

    7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO BE A CONTRACT UNDER
SEAL AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES
THEREOF.

89

--------------------------------------------------------------------------------

    WITNESS the following signatures as of the ____ day of ______, ____.

ASSIGNOR:

By: ___________________________
Title: _________________________

ASSIGNEE:

By: ___________________________
Name: _________________________
Title: _________________________

 

Acknowledged and Consented to on behalf of the Credit Parties:

JONES APPAREL GROUP USA, INC.

By: ___________________________
Name: ________________________
Title: _________________________

Consented to and Accepted by:

WACHOVIA BANK, NATIONAL ASSOCIATION,
  as Administrative Agent

By: ______________________________
Name: ___________________________
Title: ____________________________

90

--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

1.
  Effective Date: _________________, ______ 2.

Assignor's Interest
Prior to Assignment:
 

(a)
 
(b)
 
(c)

Revolving Credit Commitment Percentage

Outstanding balance of Revolving Credit Loans

Outstanding balance of Assignor's Revolving
Credit Commitment Percentage of the
L/C Obligations
 

%
 
$
 
$ 3. Assigned Interest (from Section 1) of: (a)
  Revolving Credit Loans % 4.

Assignee's Extensions of Credit  
After Effective Date:
 

(a)
 


Total outstanding balance of
Assignee's Revolving Credit Loans
(line 2(b) times line 3(a))
 

$ (b)

Total outstanding balance of
Assignee's Revolving Credit
Commitment Percentage
of the L/C Obligations
(line 2(c) times line 3(a)) 
 

$ 5.

Retained Interest of Assignor after
Effective Date:
 

(a) Retained Interest (from Section 1):
   (i) Revolving Credit Commitment Percentage
   
% (b)

Outstanding balance of Assignor's Revolving Credit Loans
(line 2(b) times line 5(a)(i))
 

 
$ (c)

Outstanding balance of Assignor's
Revolving Credit Commitment
Percentage of L/C Obligations
(line 2(c) times line 5(a)(i))
 

 
 
 
$

91

--------------------------------------------------------------------------------

6. Payment Instructions: 
  (a)

If payable to Assignor,
to the account of Assignor to:
ABA No.:
Account Name:
Account No.
Attn:
Ref:
 

(b)

If payable to Assignee, to the account
of Assignee to:
 
ABA No.:
Account Name:
Account No.:
Attn:
Ref:

92